     Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 1 of 86




                   IN THE UNITED STATES DISTRICT COURT

                  FOR THE SOUTHERN DISTRICT OF NEW YORK


ALI TOORANI, derivatively on behalf of
IDEANOMICS, INC.,


                                         C.A. No. 1:20-cv-05333
     Plaintiff,

     vs.

ZHENG WU a/k/a BRUNO WU, BING YANG,
ROBERT G. BENYA, FEDERICO TOVAR,         DEMAND FOR JURY TRIAL
ALFRED POOR, CONOR MCCARTHY,
JAMES S. CASSANO, HARRY EDELSON,
STEVEN FADEM, JERRY FAN, SHANE
MCMAHON, JIN SHI, JOHN WALLACE,
CHAO YANG, and KANG ZHAO,

     Defendants,


     and


IDEANOMICS, INC.,


     Nominal Defendant.




            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
            Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 2 of 86




                                        INTRODUCTION

       Plaintiff Ali Toorani (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively and on

behalf of Nominal Defendant Ideanomics, Inc. (“Ideanomics” or the “Company”), files this

Verified Shareholder Derivative Complaint against Individual Defendants Zheng Wu a/k/a Bruno

Wu, Bing Yang, Robert G. Benya, Federico Tovar, Alfred Poor, Conor McCarthy, James S.

Cassano, Harry Edelson, Steven Fadem, Jerry Fan, Shane McMahon, Jin Shi, John Wallace, Chao

Yang, and Kang Zhao (collectively, the “Individual Defendants,” and together with Ideanomics,

the “Defendants”) for breaches of their fiduciary duties as controlling shareholder, directors and/or

officers of Ideanomics, unjust enrichment, abuse of control, gross mismanagement, waste of

corporate assets, and violation of Section 14(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”). As for Plaintiff’s complaint against the Individual Defendants, Plaintiff alleges

the following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and

information and belief as to all other matters, based upon, inter alia, the investigation conducted

by and through Plaintiff’s attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls, and announcements made by Defendants, United

States Securities and Exchange Commission (“SEC”) filings, wire and press releases published by

and regarding Ideanomics, legal filings, news reports, securities analysts’ reports and advisories

about the Company, and information readily obtainable on the Internet. Plaintiff believes that

substantial evidentiary support will exist for the allegations set forth herein after a reasonable

opportunity for discovery.

                                  NATURE OF THE ACTION

       1.       This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Ideanomics’ directors, officers, and controlling shareholder from at least February 1, 2017 to


                                                 1
            Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 3 of 86




November 13, 2018 (the “First Relevant Period”) and March 20, 2020 through the present (the

“Second Relevant Period”).

       2.       Ideanomics f/k/a Seven Stars Cloud Group, Inc. f/k/a Wecast Network, Inc., 1

currently purports to be a global company focused on facilitating the adoption of commercial

electric vehicles (“EV”) and developing the next generation of financial services and financial

technology (“fintech”) products. The Company has long been a Company without a steady

business and has frequently altered both its business name as well as its purported business

operations.

       3.       From 2010 through 2017, the Company’s primary business activities involved

providing premium video content on demand services, primarily in China, through its subsidiaries

under the brand name “You-on-Demand,” which was also part of the Company’s operating name

in 2016.

       4.       In 2017, the Company pivoted its business model professedly to become a next

generation fintech company and also began trading petroleum products and electronic components

that, “the Company believed had significant potential to recognize benefits from blockchain and

AI technologies[.]”

       5.       Between February 1, 2017 and November 13, 2018, certain of the Individual

Defendants caused the Company to misrepresent several aspects of its business operations and

prospects, while engaging in numerous related party transactions with the Company’s Chairman

and CEO at the time, Zheng Wu a/k/a Bruno Wu (“Wu”). Specifically, in February 2017, the

Company acquired Sun Video Group HK Limited (“SVG”) and 55% of Wide Angle Group

(“WAG”) from BT Capital Global Limited (“BT Capital”), a private equity fund controlled by


1
  Throughout the Complaint, all references to “Ideanomics” or Company filings and materials encompass
Ideanomics’ prior corporate names.

                                                 2
            Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 4 of 86




Defendant Wu. The transaction included a $250 million revenue and $15 million gross profit

guarantee from BT Capital. The Company touted the acquisitions and the purported benefits that

the transactions would guarantee for Ideanomics, maintaining that the Company was confidently

positioned to achieve $280-300 million in revenues for the 2017 fiscal year, while concealing the

low revenue generations of SVG and WAG and their combined losses from just a quarter before

the acquisitions took place. The Company proceeded to acquire several more entities related to

Defendant Wu thereafter.

       6.        Although Ideanomics was nowhere near its issued revenue guidance of $280-300

million for the fiscal year ended December 31, 2017—a fact unknown to investors at the time—in

January 2018, the Company announced that it had already generated $170 million in revenues for

the fourth quarter from its crude oil business alone, despite those revenues being only $19 million,

at most, from related parties.

       7.        Unsurprisingly, investors were shocked in February 2018, when Ideanomics

announced that it did not expect to exceed $144 million in revenues for the entire fiscal year ended

December 31, 2017. On February 23, 2018, the Company issued two press releases, one

announcing its new auditor, BF Borgers CPA PC (“BF Borgers”), would be auditing the

Company’s financial statements for the quarter and year ended December 31, 2017, and another

announcing its anticipated revenues for 2017, a far cry from Ideanomics’ prior guidance. The press

release quoted Defendant Wu, who revealed for the first time that the Company had dismissed its

CEO, who had reportedly “resigned” in October 2017, to supposedly cure “deficiencies” that

“resulted in what is anticipated to be 2017 revenue that is below prior and recent guidance

expectations.”




                                                 3
            Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 5 of 86




       8.       On this news, the Company’s stock price fell approximately 39.3%, from closing

at $2.80 per share on February 22, 2018, to close at $1.70 per share on February 23, 2018.

       9.       After disappointing investors with much lower than anticipated revenues, the

Company began emphasizing its purported application of blockchain technology and artificial

intelligence (“AI”) in its consumer electronics and crude oil trading businesses—allowing the

Company to artificially boost its shares back up.

       10.      In August 2018, in response to comments made by the SEC, the Company amended

its annual report filed with the SEC on March 30, 2018 for the fiscal year ended December 31,

2017 (the “2017 10-K”), revealing, in part, that the Company generated $18.9 million in revenues,

or approximately 89% less than the $170 million in revenues previously announced in January

2018, from related party transactions in its crude oil business.

       11.      On this news, the Company’s stock price fell approximately 18.2%, from closing

at $4.95 per share on August 27, 2018, to close at $4.05 per share on August 28, 2018.

       12.      During this period, the SEC also began scrutinizing companies for touting AI and

blockchain technology to upgrade their stock artificially. On November 14, 2018, the Company

issued a press release in which it announced that it intended on fully divesting its oil trading and

consumer electronics businesses and fully shift to its “efforts on the higher margins we believe

may be achievable in our digital securitized asset business.” The same day, in its quarterly report

filed with the SEC for the fiscal period ended September 30, 2018 (the “3Q18 10-Q”), the

Company revealed that its “commodities trading business does not currently integrate blockchain

or AI based logistics solutions[]” despite touting its blockchain applications in prior filings. Also

the same day, the Company issued a press release announcing the suspicious temporary resignation

of Defendant Wu.



                                                  4
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 6 of 86




       13.    On this news, the Company’s stock price fell approximately 48.8%, from closing

at $3.26 per share on November 13, 2018, to close at $1.67 per share on November 14, 2018.

       14.    The Company disposed of its consumer electronics and crude oil trading businesses

in 2019 and shifted its focus once again, this time to the EV industry, which led to Ideanomics’

establishment of its Mobile Energy Global (“MEG”) business unit.

       15.    Ideanomics currently operates in one segment with two business units, MEG and

Ideanomics Capital.

       16.    MEG’s purported mission is to use EV and EV battery sales and financing to attract

fleet operators that Ideanomics asserts will generate large scale demand for energy, systems, and

contracts. Ideanomics receives fees for completed transactions and serves as a middleman and

financier between commercial fleet operators and EV manufacturers. MEG operates through a

series of joint ventures, mainly located in China. The Company has offices in New York, Beijing,

and Qingdao, China.

       17.    Beginning in March 2020, the Company began touting its “one million square foot

EV expo center in Qingdao, Shandong Province,” known as the Company’s MEG division or the

“MEG Center” in press releases. The Company boasted that the MEG Center is “the largest auto

trading market in Qingdao[.]” The Company launched operations at the MEG Center in May 2020.

       18.    On June 25, 2020, short analyst Hindenburg Research (“Hindenburg”) challenged

the Company’s supposed operations in its MEG Center as well as its dubious business pivots in a

series of tweets, asserting that the Company was, “an egregious & obvious fraud[.]” Hidenburg

contended that the Company had a “history of changing biz models and pumping – then dumping

– each new endeavor. Its move to EVs will be no different.” Hidenburg pointed to a recent press

release issued by the Company, stating that Ideanomics had doctored the photo, which Hidenburg



                                               5
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 7 of 86




claimed had been taken and published in 2018—well before Ideanomics’ MEG Center soft launch

in May 2020.

       19.     The same day, another analyst, J Capital Research published a critical report about

Ideanomics titled, “Champion of Promotes” (the “JCAP Report”), which labeled the Company “as

zero” and maintained that, “[t]he company changes its name and promotional story so frequently

that it’s hard to keep up. One thing remains a constant, despite all the press releases, buzzwords

and hype: shareholders get wiped out.” The JCAP Report also stated investigators were not able

to establish the Company’s MEG Center operations in Qingdao, which purportedly began in May

2020. J Capital Research asserted that staff from a majority of the organizations the Company

touted business deals with had no deal with the Company, stating in relevant part in a related tweet

that, “[w]e called all the ‘buyers’ named in [Ideanomics’] press releases this month. Not a single

one had made a purchase. One of them thanked us for alerting them to ‘fake news.’”

       20.      The JCAP Report also casted doubt on the capabilities of Ideanomics’ auditor, BF

Borgers, based on its reputation with the Public Accounting Oversight Board (“PCAOB”).

       21.     On this news, the Company’s stock price fell approximately 21%, from closing at

$3.09 per share on June 24, 2020, to close at $2.44 per share on June 25, 2020.

       22.     The next day, on June 26, 2020, the Company issued a press release addressing its

MEG Center to “clarify the status” of its EV hub in Qingdao. This press release, contrary to

Ideanomics’ prior press releases, stated that the Company’s supposed 1 million square feet MEG

Center was to launch in three phases—that would ultimately reach 1 million square feet. The press

release revealed that the MEG Center was merely in the first phase of its launch and only occupied

215,000 square feet.




                                                 6
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 8 of 86




       23.     On this news, the Company’s stock price declined further from closing at $2.44 per

share on June 25, 2020, to close at $1.46 per share on June 26, 2020, representing a total drop of

approximately 53% over a two-day period.

       24.     During the First Relevant Period, the Individual Defendants breached their

fiduciary duties by personally making and/or causing the Company to make to the investing public

a series of materially false and misleading statements regarding the Company’s business,

operations, and prospects. Specifically, the Individual Defendants willfully or recklessly made

and/or caused the Company to make false and misleading statements to the investing public that

failed to disclose, inter alia, that: (1) the Company was not positioned to meet its 2017 guidance

of $280-300 million; (2) the financial performances of SVG and WAG, including their undisclosed

revenues and combined losses made their profitability for Ideanomics highly unlikely; (3) the

Company’s crude oil business only provided Ideanomics with $19 million in revenue for the fourth

quarter of 2017, despite representations that it provided $170 million during that period; (4) the

Company thus had no reasonable basis for its 2017 guidance; (6) as it touted its consumer

electronics business and crude oil business, Ideanomics represented it had been integrating AI and

blockchain technology into those businesses, when it had not and did not intend to do so, and

blockchain was thus not driving the Company’s revenues; and (7) the Company had been operating

its crude oil and consumer electronics business for “research purposes” rather than for competitive

returns. As a result of the foregoing, the Company’s public statements during the First Relevant

Period were materially false and misleading.

       25.     During the Second Relevant Period, the Individual Defendants breached their

fiduciary duties by personally making and/or causing the Company to make to the investing public

a series of materially false and misleading promotional statements regarding the Company’s



                                                7
            Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 9 of 86




business, operations, and prospects. Specifically, the Individual Defendants willfully or recklessly

made and/or caused the Company to make false and misleading statements to the investing public

that failed to disclose, inter alia, that: (1) the MEG Center situated in Qingdao, China was not in

fact a “one million square foot EV expo center”; (2) as part of its promotional efforts, the Company

utilized doctored photographs of the purported MEG Center in its press releases; (3) Ideanomics

overplayed the strength of its EV business operations in China; and (4) the Company failed to

maintain internal controls. As a result of the foregoing, the Company’s public statements in the

Second Relevant Period were materially false and misleading.

       26.      During the First Relevant Period and the Second Relevant Period, the Individual

Defendants also breached their fiduciary duties by causing the Company to fail to maintain internal

controls.

       27.      The Individual Defendants also breached their fiduciary duties by failing to correct

and causing the Company to fail to correct these false and misleading statements and omissions of

material fact to the investing public.

       28.      In light of the Individual Defendants’ misconduct, which has subjected Ideanomics,

its Chairman of the Board of Directors (“Board”), former Chief Executive Officer (“CEO”), former

President and Chief Revenue Officer (“CRO”), and former Chief Financial Officer (“CFO”) to

being named as defendants in a federal securities fraud class action lawsuit filed in the United

States District Court for the Southern District of New York (the “First Class Action”), and the

Company, its Chairman, current CEO, and CFO, to being named defendants in two federal

securities fraud class action lawsuits pending in the United States District Court for the Southern

District of New York (the “Second Class Actions,” and together with the First Class Action, the

“Securities Class Actions”), the need to undertake internal investigations, the need to implement



                                                 8
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 10 of 86




adequate internal controls over its financial reporting, the losses from the waste of corporate assets,

the losses due to the unjust enrichment of the Individual Defendants who were improperly over-

compensated by the Company and/or who benefitted from the wrongdoing alleged herein, the

Company will have to expend many millions of dollars.

        29.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, their collective engagement in fraud, the

substantial likelihood of the directors’ liability in this derivative action, the current CEO’s liability

in the Second Class Actions, and the Chairman’s liability in the Securities Class Actions, their

being beholden to each other, their longstanding business and personal relationships with each

other, and their not being disinterested or independent directors, a majority of Ideanomics’ Board

cannot consider a demand to commence litigation against themselves on behalf of the Company

with the requisite level of disinterestedness and independence.

                                  JURISDICTION AND VENUE

        30.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1) and Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9.

        31.     Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Actions based on violations of the Exchange Act.

        32.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

        33.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.




                                                   9
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 11 of 86




       34.     The Court has personal jurisdiction over each of the Defendants because each

Defendant is either a corporation incorporated in this District, or he or she is an individual who

has minimum contacts with this District to justify the exercise of jurisdiction over them.

       35.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a

substantial portion of the transactions and wrongs complained of herein occurred in this District,

and the Defendants have received substantial compensation in this District by engaging in

numerous activities that had an effect in this District.

       36.     Venue is proper in this District because Ideanomics and the Individual Defendants

have conducted business in this District, and Defendants’ actions have had an effect in this District.

                                             PARTIES

       Plaintiff

       37.     Plaintiff is a current shareholder of Ideanomics common stock and has continuously

held Ideanomics common stock at all relevant times.

       Nominal Defendant Ideanomics

       38.     Ideanomics is a Nevada corporation with its principal executive offices at 55

Broadway, 19th Floor, New York, New York 10006. Ideanomics’ shares trade on the NASDAQ

Global Select Market (“NASDAQ”) under the ticker symbol “IDEX.”

       Defendant Wu

       39.     Defendant Wu is the “founder” of Ideanomics and has served as Ideanomics’

Chairman since January 2016, except for a brief three-month period where he temporarily stepped

down from his position. Defendant Wu also served as the Company’s CEO from October 2017

through November 2018. As CEO, Defendant Wu also beneficially owned 46.2% of combined




                                                  10
        Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 12 of 86




common stock and Series A stock of the Company, rendering him a controlling shareholder. 2

Indeed, during the First Relevant Period, the Company acquired several affiliates of Defendant

Wu’s. According to the Company’s Schedule 14A filed with the SEC on December 13, 2019 (the

“2019 Proxy Statement”), as of November 15, 2019, Defendant Wu beneficially owned 24,394,044

shares of the Company’s common stock and 7,000,000 of Series A Preferred Stock, which

represented 25.1% of combined common stock and Series A stock of the Company. Given that the

price per share of the Company’s common stock at the close of trading on November 15, 2019 was

$0.70, Defendant Wu owned approximately $17 million worth of Ideanomics common stock, not

including his Series A Preferred Stock ownership.

       40.     For the fiscal year ended December 31, 2018, Defendant Wu received $852,832 in

compensation from the Company. This included $312,500 in salary, $125,000 in bonus, and

$415,332 in stock awards.

       41.     The Company’s 2019 Proxy Statement stated the following about Defendant Wu:

       Bruno Wu

       Director Since: January 2016 Age: 53

       Dr. Wu has served as our Chairman since January 12, 2016. Dr. Wu is the founder,
       co-chairman and CEO of Sun Seven Stars Media Group Limited, a private media
       and investment company in China, since 2007. Its predecessor is Sun Media Group
       Holdings Limited, which was established by Dr. Wu and his spouse in 1999. Dr.
       Wu served as chairman of Sun Media Group from 1999 to 2007 and was former
       director of Shanda Group, a private investment group, from 2006 to 2009 and as
       former co-chairman of Sina Corporation (NASDAQ: SINA), a Chinese media and
       Internet services company, from 2001 to 2002. Additionally, Dr. Wu served as the
       chief operating officer for ATV, a free-to-air television broadcaster in Hong Kong,
       from 1998 to 1999. Dr. Wu served as a director of Seven Star Works Co Ltd
       (KOSDAQ:121800) between 2015 to 2017, and served as a director of Semir
       Garment Co. Ltd (SHE:00256) between 2008 and 2012. Dr. Wu received a Ph.D.
       from the School of International Relations and Public Affairs at Fudan University
       in 2001 and prior to that received an M.A. in International Relations from
2
 See Schedule 14A filed with the SEC on November 20, 2017 (the “2017 Proxy Statement”). Each Series
A Preferred Stock is convertible into 0.1333333 shares of common stock.

                                                11
        Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 13 of 86




       Washington University, a B.A. in Business Management from Culver-Stockton
       College of Missouri and a diploma in Superior Studies in French Literature from
       the School of French Language and Literature at the University of Savoie in
       Chambery, France.

       Defendant Bing

       42.    Defendant Bing Yang (“Bing”) served as CEO and as a director of Ideanomics from

December 2016 until he was terminated in October 2017.

       43.    For the fiscal year ended December 31, 2017, Defendant Bing received $484,386

in compensation from the Company. This included $221,386 in cash compensation and $263,000

in stock awards.

       44.    The Company’s 2017 Proxy Statement stated the following about Defendant Bing:

       Bing Yang

       On March 28, 2016, we entered into an employment agreement with Mr. Yang
       effective as of April 26, 2016. Mr. Yang’s employment agreement has an initial
       term of two years, with automatic one–year extensions thereafter unless written
       notice of nonrenewal is given by either party not less than 90 days prior to the end
       of the then current term. Mr. Yang will be paid an initial base salary of $180,000
       per year, which will be subject to annual review by the CEO and Compensation
       Committee of the Board and may be adjusted. Mr. Yang will also receive a one–
       time sign–on bonus of $20,000 In addition, so long as he remains employed and
       achieves annual performance objectives, Mr. Yang is entitled to receive 100,000
       shares of restricted stock per year under the Company’s 2010 Equity Incentive Plan
       to be issued in April 2016, and each quarter after April 2016 till April 2018. Mr.
       Yang will also be entitled to participate in all employee benefit plans, policies
       practices of the Company generally available to any of its senior executive
       employees. On March 28, 2017, the Board of Directors approved an increase in Mr.
       Yang’s base salary to $220,000 to reflect his new position as CEO. Effective as of
       October 9, 2017, Mr. Yang announced his resignation as CEO and director of the
       Company’s Board of Directors. Mr. Yang’s resignation as CEO and director of the
       Board was not because of any disagreement with the Company known to an
       executive officer of the Company on any matter related to the Company’s
       operations, policies, or practices. Mr. Yang will resign from both the CEO and
       director positions immediately, but will remain with the Company in an advisory
       role until the end of 2017.

       Defendant Benya



                                               12
          Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 14 of 86




         45.    Defendant Robert G. Benya (“Benya”) served as the Company’s President, director

and as CRO from October 2017 until he resigned in November 2018.

         46.    For the fiscal year ended December 31, 2017, Defendant Benya received $40,000

in cash compensation from the Company.

         47.    The Company’s 2017 Proxy Statement stated the following about Defendant

Benya:

         Robert G. Benya

         Director Since: October 2017 Age: 58

         Mr. Benya was appointed as Chief Revenue Officer and director of the Company
         effective as of October 9, 2017. Mr. Benya is a highly distinguished media
         executive with over 35 years of experience who has pioneered numerous businesses
         and product innovations in the U.S. and Scandinavian cable television
         industries. Prior to joining the Company, from January 2010 to June 2017, he was
         the President & CEO of iN DEMAND L.L.C., the pioneer & world leader in
         providing transactional entertainment through TV’s most innovative technologies.
         Prior to joining iN DEMAND, Mr. Benya led numerous innovations at Time
         Warner Cable (“TWC”) and helped create new, multi-billion dollar businesses
         including: Road Runner High Speed Internet, Broadband Portals, Online Video
         Stores, Advertising Sales Interconnect Joint Ventures, Pay Per View, Video on
         Demand, Interactive TV and Cloud DVR services. During his career he was the
         Chief Revenue Officer for Road Runner High Speed Internet, Senior Vice President
         of AOL/Time Warner Interactive Video and Corporate Senior Vice President for
         Time Warner Cable (TWC). Mr. Benya has received numerous industry awards
         including the Cable TV Vanguard Award, multiple ACE and CTAM Awards, two
         Marketing Executive of the Year Awards, the Paragon Communication President's
         Award and a Time Warner Cable Innovation Award. He also holds six patents and
         has won a Technical Emmy Award.

         Mr. Benya has significant operational, revenue and executive management
         experience in the content content distribution and, cloud services space and has
         significant experience serving in senior executive positions, including chief
         revenue officer. In light of our business and structure, Mr. Benya’s extensive
         industry and management experience led us to the conclusion that he should serve
         as a director of our Company.

         Defendant Tovar




                                                13
        Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 15 of 86




       48.    Defendant Federico Tovar (“Tovar”) served as the Company’s CFO from June

2018 until he resigned in April 2019. According to the 2019 Proxy Statement, as of November

15, 2019, Defendant Tovar beneficially owned 60,000 shares of the Company’s common stock.

Given that the price per share of the Company’s common stock at the close of trading on November

15, 2019 was $0.70, Defendant Tovar owned approximately $42,000 worth of Ideanomics stock.

       49.    For the fiscal year ended December 31, 2018, Defendant Tovar received $326,867

in compensation from the Company. This included $116,667 in salary, $65,000 in bonus, and

$145,200 in stock awards.

       50.    The Company’s Schedule 14A filed with the SEC on December 14, 2018 (the

“2018 Proxy Statement”) stated the following about Defendant Tovar:

       Mr. Federico Tovar. Our Chief Financial Officer is a seasoned business
       professional and subject matter expert in AI, fintech, blockchain, IoT and
       cybersecurity. He was previously the Chief Financial and Strategy Officer of
       Global Data Sentinel Inc, a privately held and high growth cybersecurity and AI
       technology company that supports data security across domains, including network,
       cloud, mobile and IoT, with AI capabilities and next-generation applications in
       fintech, blockchain, energy, insurance, healthcare, and media industries, amongst
       others. Mr. Tovar has developed strategic plans and business models, structured
       various IP and technology licensing deals, closed on various M&A transactions and
       debt and equity financing rounds, and formulated corporate growth and financial
       strategies for technology companies which have resulted in measurable execution
       strategies.

       Defendant Poor

       51.    Defendant Alfred Poor (“Poor”) has served as Ideanomics’ CEO since February

2019 and as a Company director since December 2018. Defendant Poor also served as Chief

Operating Officer (“COO”) and President of the Connecticut Fintech Village. According to the

2019 Proxy Statement, as of November 15, 2019, Defendant Poor beneficially owned 1,000,000

shares of the Company’s common stock with underlying options exercisable within 60 days at

$1.92. Given that the price per share of the Company’s common stock at the close of trading on


                                              14
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 16 of 86




November 15, 2019 was $0.70, Defendant Poor owned approximately $700,000 worth of

Ideanomics stock, at least.

       52.     Pursuant to Defendant Poor’s employment agreement, effective February 15, 2019,

Defendant Poor will receive an annual base salary of $300,000. If the Company achieves two

consecutive quarters in profits from operations, the base salary shall immediately be raised to

$400,000. Mr. Poor will be entitled to stock options up to 2,000,000 shares.

       53.     The Company’s 2019 Proxy Statement stated the following about Defendant Poor:

       Alfred Poor. Our Chief Executive Officer and President of the Connecticut Fintech
       Village is a former Chief Operating Officer at Global Data Sentinel, a cybersecurity
       company that specializes in identity management, file access control, protected
       sharing, reporting and tracking, AI and thread response, and backup and recovery.
       He is the former President and Chief Operating Officer of Agendize Services Inc.,
       a company with an integrated suite of applications that help businesses generate
       higher quality leads, improve business efficiency and customer engagement. Mr.
       Poor is a client-focused and profitability-driven management executive with a track
       record of success at both rapidly-growing technology companies and large, multi-
       national, organizations.

       Defendant McCarthy

       54.     Defendant Conor McCarthy (“McCarthy”) has served as the Company’s CFO since

September 2019. According to the 2019 Proxy Statement, as of November 15, 2019, Defendant

McCarthy beneficially owned 125,000 shares of the Company’s common stock with underlying

options exercisable within 60 days at $1.97. Given that the price per share of the Company’s

common stock at the close of trading on November 15, 2019 was $0.70, Defendant McCarthy

owned approximately $87,500 worth of Ideanomics stock, at least.

       55.     The Company’s 2019 Proxy Statement stated the following about Defendant

McCarthy:

       Conor McCarthy. Our Chief Financial Officer has over 30 years of experience as
       a Chief Financial Officer in areas such as corporate strategy and corporate finance
       including capital raising and M&A. Mr. McCarthy most recently served as the


                                               15
          Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 17 of 86




         Chief Financial Officer of OS33, a private equity backed FinTech SaaS platform
         for compliance and productivity enablement for the wealth management industry
         with 200 employees, from July 2018 to May 2019. Prior to that, Mr. McCarthy
         served as the (i) Chief Financial Officer of Intent from May 2016 to July 2018; (ii)
         the Chief Financial Officer of Convergex Group from June 2014 to July 2015 and
         (iii) the Chief Financial Officer and Finance Director of the Americas for GFI
         Group, Inc., a NYSE-listed fintech wholesale money broker with revenues of
         almost $1Billion (now part of BGC Partners, Nasdaq: BGCP), from March 2005 to
         June 2014. Mr. McCarthy, holds a CA from the Institute of Chartered Accountants
         in Ireland. Mr. McCarthy started his career as an auditor with KPMG in Ireland.
         Mr. McCarthy then transitioned into financial services, working as CFO, Treasurer,
         and in other executive finance roles, with trading and brokerage firms, as well as
         high growth fintech partners supporting the financial services industry.

         Defendant Cassano

         56.    Defendant James Cassano (“Cassano”) has served as a Company director since

January 2008. He also serves as Chair of the Audit Committee and as a member of the

Compensation Committee. According to the 2019 Proxy Statement, as of November 15, 2019,

Defendant Cassano beneficially owned 258,993 shares of the Company’s common stock. 3 Given

that the price per share of the Company’s common stock at the close of trading on November 15,

2019 was $0.70, Defendant Cassano owned approximately $93,774 worth of Ideanomics stock, at

least.

         57.    For the fiscal year ended December 31, 2017, Defendant Cassano received

$339,354 in compensation from the Company. This included $20,250 in fees earned or paid in

cash, $25,000 in stock awards, and $294,104 in option awards. For the fiscal year ended December

31, 2018, Defendant Cassano received $202,800 in compensation from the Company. This

included $46,800 in fees earned or paid in cash, and $156,000 in stock awards.


3
  These shares included (i) 133,963 shares of Common Stock, (ii)13,333 shares underlying options
exercisable within 60 days at $2.00 per share, (iii) 8,974 shares underlying options exercisable within 60
days at $2.91 per share, (iv)75,800 shares underlying options exercisable within 60 days at $5.57 and (v)
26,923 vested restricted shares units.



                                                   16
        Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 18 of 86




       58.    The Company’s 2019 Proxy Statement stated the following about Defendant

Cassano:

       James S. Cassano*

       Director Since: January 2008 Age: 73

       Mr. Cassano was appointed as director of the Company effective as of January 11,
       2008. Mr. Cassano is currently a Partner & Chief Financial Officer of CoActive
       Health Solutions, LLC, a worldwide contract research organization, supporting the
       pharmaceutical and biotechnology industries. Mr. Cassano has served as executive
       vice president, chief financial officer, secretary and director of Jaguar Acquisition
       Corporation a Delaware corporation (OTCBB: JGAC), a blank check company,
       since its formation in June 2005. Mr. Cassano has served as a managing director of
       Katalyst LLC, a company which provides certain administrative services to Jaguar
       Acquisition Corporation, since January 2005. In June 1998, Mr. Cassano founded
       New Forum Publishers, an electronic publisher of educational material for
       secondary schools, and served as its chairman of the Board and chief executive
       officer until it was sold to Apex Learning, Inc., a company controlled by Warburg
       Pincus, in August 2003. He remained with Apex until November 2003 in transition
       as vice president business development and served as a consultant to the company
       through February 2004. In June 1995, Mr. Cassano co-founded Advantix, Inc., a
       high volume electronic ticketing software and transaction services company which
       handled event related client and customer payments, that was renamed Tickets.com
       and went public through an IPO in 1999. From March 1987 to June 1995, Mr.
       Cassano served as senior vice president and chief financial officer of the Hill
       Group, Inc., a privately-held engineering and consulting organization, and from
       February 1986 to March 1987, Mr. Cassano served as vice president of investments
       and acquisitions for Safeguard Scientifics, Inc., a public venture development
       company. From May 1973 to February 1986, Mr. Cassano served as partner and
       director of strategic management services (Europe) for the strategic management
       group of Hay Associates. Mr. Cassano received a B.S. in Aeronautics and
       Astronautics from Purdue University and an M.B.A. from Wharton Graduate
       School at the University of Pennsylvania.

       Mr. Cassano has significant senior management experience, including service as
       chief executive officer, executive vice president, chief financial officer, secretary
       and director. In light of our business and structure, Mr. Cassano’s extensive
       executive experience and his educational background led us to the conclusion that
       he should serve as a director of our Company.

       Defendant Edelson

       59.    Defendant Harry Edelson (“Edelson”) has served as a Company director since

September 2019. He also serves as the Chair of the Governance and Nominating Committee.

                                                17
           Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 19 of 86




      60.      The Company’s 2019 Proxy Statement stated the following about Defendant

Edelson:

      Harry Edelson*

      Director Since: September 2019 Age: 86

      Mr. Edelson was appointed as director of the Company effective as of September
      15, 2019, CFA, CCP, CDP, is the Founder of Edelson Technology Partners, and
      President since 1980 of Edelson Technology, Inc., a company involved in
      consulting, fundraising, M&A, and investments. From 1984 until 2005 Mr. Edelson
      was an advisor and consultant for 10 multinational corporations (AT&T, Viacom,
      3M, Ford Motor, Cincinnati Bell, Colgate-Palmolive, Reed Elsevier, Imation, Asea
      Brown Boveri and UPS). During this time he managed four technology-oriented
      strategic venture capital funds for the aforementioned 10 companies using
      corporate rather than pension money. He has served on over 150 boards of directors,
      12 as chairman. At some time in the past five years, Harry Edelson served as a
      director of four private companies, Airwire, PogoTec, eChinaCash, Pathway
      Genomics, and one public company, China Gerui. Executive positions in industry
      include Senior Systems Computer Engineer for Unisys, Transmission Engineer for
      AT&T (1962-1967), CTO for Cities Service (1967-1970) and Director of
      Marketing for a terminal manufacturer serving the nascent internet industry (1971-
      1973). His experience in technology led him to a 12 year career as a securities
      analyst on Wall Street covering telecommunications, computers, and office
      equipment for three leading investment banking firms in the 1970s and 1980s.
      Harry obtained a BS in Physics from Brooklyn College in 1962, MBA from New
      York University Graduate School of Business in 1965, and completed a Graduate
      Program in Telecommunications Engineering at the Cornell Graduate School of
      Electrical Engineering in 1966. In 2007, Harry served as Chairman and Chief
      Executive Officer for China Opportunity Acquisition Corp., a SPAC that raised $40
      million and merged with China Gerui in 2009. Mr. Edelson was a Council member
      of The Julliard School of Music Dance & Drama, and is the founder and still
      Chairman of the China Investment Group; and the founder and current member of
      the Chinese Cultural Foundation. Harry’s qualifications to serve as a director
      include decades of experience on Wall Street and various venture capital ventures.
      He has SPAC experience, vast board experience, and participated in numerous
      M&A transactions.

      Defendant Fadem

      61.      Defendant Steven Fadem (“Fadem”) has served as a Company director since

August 2019. He also serves as Chair of the Compensation Committee and as a member of the

Audit Committee and Governance and Nominating Committee.


                                              18
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 20 of 86




       62.    The Company’s 2019 Proxy Statement stated the following about Defendant

Fadem:

       Steven Fadem*

       Director Since: August 2019 Age: 68

       Mr. Fadem was appointed as director of the Company effective as of August 14,
       2019. He is an innovative executive and thought leader with substantial experience
       building media, entertainment, technology, information services, big data and
       cybersecurity companies with experience in the digital transformation of traditional
       businesses. Mr. Fadem has successfully launched start-ups; turned-around and
       revitalized complex corporate businesses and created long-term-value for
       professional services organizations. Mr. Fadem was the Chairman of Global Data
       Sentinel, a cybersecurity firm he co-founded in 2014. In his capacity as Chairman,
       he has led the company’s strategic development and client acquisition efforts.
       Previously, Mr. Fadem ran several private equity-backed companies in media,
       energy, information services and financial services; the business side of a top-five
       Am Law firm, Kirkland & Ellis; and a major financial services firm, Geller & Co.
       which, among other things, possesses a major multifamily office servicing the ultra-
       high net worth community and is the outsourced CFO for Bloomberg L.P. Mr.
       Fadem received his JD from Emory University School of Law and a B.S. in
       Economics from the Wharton School of the University of Pennsylvania .

       Defendant Fan

       63.    Defendant Jerry Fan (“Fan”) has served as a Company director since January 2016.

He also serves as a member of the Audit Committee and the Governance and Nominating

Committee. According to the 2019 Proxy Statement, as of November 15, 2019, Defendant Fan

beneficially owned 159,569 shares of the Company’s common stock. 4 Given that the price per

share of the Company’s common stock at the close of trading on November 15, 2019 was $0.70,

Defendant Fan owned approximately $58,638 worth of Ideanomics stock, at least.




4
  These shares included: (i) 83,769 shares of Common Stock, (ii)75,800 shares underlying options
exercisable within 60 days at $5.57 and (iii) vested 26,923 restricted shares units.




                                               19
        Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 21 of 86




       64.    For the fiscal year ended December 31, 2017, Defendant Fan received $339,354 in

compensation from the Company. This included $20,250 in fees earned or paid in cash, $25,000

in stock awards, and $294,104 in option awards. For the fiscal year ended December 31, 2018,

Defendant Fan received $202,800 in compensation from the Company. This included $46,800 in

fees earned or paid in cash, and $156,000 in stock awards.

       65.    The Company’s 2019 Proxy Statement stated the following about Defendant Fan:

       Jerry Fan*

       Director Since: January 2016 Age: 52

       Mr. Fan was appointed as director of the Company on January 12, 2016. Mr. Fan
       has served as Managing Director and Country Manager for the Greater China
       region at Analog Devices, Inc. (NASDAQ: ADI), a global semiconductor company
       since November, 2012. Prior to ADI, Mr. Fan worked for Cisco Systems, Inc.
       (NASDAQ: CSCO) for 15 years between 1997 and 2012 in a number of senior
       management roles, including Sales Managing Director for Cisco China, Sale
       Director for Cisco Australia and Senior Manager for Operations and Strategy for
       the Cisco Service Provider business based in Hong Kong. Mr. Fan started his career
       in 1998 working at Fudan University as a faculty member in both teaching and
       research roles. He graduated from Fudan University with a Computer Science
       Bachelor degree and an Executive MBA degree from CEIBS (China European
       International Business School) in 1999.

       Mr. Fan has more than 20 years of experience in top management positions in China
       and the Asia Pacific region, working for several multinational technology
       companies. He also has served in senior management positions of several U.S.
       public companies. In light of our business and structure, Mr. Fan’s extensive
       industry and business experience and his educational background led us to the
       conclusion that he should serve as a director of our Company.

       Defendant McMahon

       66.    Defendant Shane McMahon (“McMahon”) has served as a Company director since

July 2010. He has also served as Vice Chairman since January 2016. Defendant McMahon also

served as the Company’s CEO in 2012, during which time he made a $3 million loan to the

Company in consideration for a convertible note in the aggregate principal amount of $3 million

at an annual interest rate of 4%. The Company has executed several amendments to extend the

                                               20
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 22 of 86




maturity date of the note due to McMahon, most recently to December 31, 2020. According to the

2019 Proxy Statement, as of November 15, 2019, Defendant McMahon beneficially owned

6,090,589 shares of the Company’s common stock, 5 which represented 4.5% of combined

common stock and Series A stock of the Company. Given that the price per share of the Company’s

common stock at the close of trading on November 15, 2019 was $0.70, Defendant McMahon

owned approximately $2.1 million worth of Ideanomics stock, at least.

        67.     For the fiscal year ended December 31, 2017, Defendant McMahon received

$339,354 in compensation from the Company. This included $20,250 in fees earned or paid in

cash, $25,000 in stock awards, and $294,104 in option awards.

        68.     The Company’s 2019 Proxy Statement stated the following about Defendant

McMahon:

        Shane McMahon*

        Director Since: July 2010 Age: 48

        Mr. McMahon was appointed Vice Chairman as of January 12, 2016 and was
        previously our Chairman from July 2010 to January 2016. Prior to joining us, from
        2000 to December 31, 2009, Mr. McMahon served in various executive level
        positions with World Wrestling Entertainment, Inc. (NYSE: WWE). Mr. McMahon
        also sits on the Boards of Directors of International Sports Management (USA) Inc.,
        a Delaware corporation, and Global Power of Literacy, a New York not-for-profit
        corporation.



5
  These shares included: (i) 3,081,462 shares of Common Stock, (ii) 533,333 shares of Common Stock
underlying options exercisable within 60 days at $3.00 per share, (iii) 40,000 shares of Common Stock
underlying options exercisable within 60 days at $4.50 per share; (iv) 166,666 shares of Common Stock
underlying options exercisable within 60 days at $2.00 per share, (v) 75,800 shares of Common Stock
underlying options exercisable within 60 days at $5.57 per share, and (vi) 91,411 vested restricted shares
units. In addition, Mr. McMahon’s shares of Common Stock includes 2,101,917 shares of Common Stock,
issuable within 60 days, upon conversion of a promissory note which is convertible into Common Stock at
a conversion price of $1.50, until December 31, 2019.




                                                   21
        Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 23 of 86




       Mr. McMahon has significant marketing and promotion experience and has been
       instrumental in exploiting content programming on a global basis. In light of our
       business and structure, Mr. McMahon’s extensive executive and industry
       experience led us to the conclusion that he should serve as a director of our
       Company.

       Defendant Shi

       69.    Defendant Jin Shi (“Shi”) served as a Company director from February 2014 until

April 2019.

       70.    For the fiscal year ended December 31, 2017, Defendant Shi received $339,354 in

compensation from the Company. This included $20,250 in fees earned or paid in cash, $25,000

in stock awards, and $294,104 in option awards. For the fiscal year ended December 31, 2018,

Defendant Shi received $202,800 in compensation from the Company. This included $46,800 in

fees earned or paid in cash, and $156,000 in stock awards.

       71.    The Company’s 2018 Proxy Statement stated the following about Defendant Shi:

       Jin Shi*

       Director Since: February 2014 Age: 48

       Mr. Shi was appointed as director of the Company in February 2014. Mr. Shi has
       been a managing partner of Chum Capital Group Limited since 2007, a merchant
       banking firm that invests in Chinese growth companies and advises them on
       financings, mergers & acquisitions and restructurings. From 2011 through 2013,
       Mr. Shi served as the chief executive officer and a director on the board of China
       Growth Equity Investment Limited, which acquired Pingtan Marine Enterprise
       Limited in February 2013. From 2010 through 2011, he served as the vice-chairman
       and a director of the board of China Growth Equity Investment Limited. From 2006
       through 2009, Mr. Shi served as the chief executive officer and a director of the
       board of ChinaGrowth North Acquisition Corporation, which acquired UIB Group
       Limited in January 2009, the second largest insurance brokerage firm in China.
       From 2006 through 2009, Mr. Shi also served as the chief financial officer and a
       director of the board of ChinaGrowth South Acquisition Corporation, which
       acquired Olympia Media Holdings Ltd. in January 2009, the largest privately-
       owned newspaper aggregator and operator in China. Mr. Shi has also been the
       chairman of Shanghai RayChem Industries Co., Ltd., a research & development
       based active pharmaceutical ingredient producer, since he founded the company in
       2005. Mr. Shi is also the president of PharmaSource Inc., a company he founded in


                                               22
        Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 24 of 86




       1997. Mr. Shi received an EMBA from Guanghua School of Management, Peking
       University and a BS degree in Chemical Engineering from Tianjin University.

       Mr. Shi provides our Board with significant executive-level leadership expertise as
       well as extensive experience as a director of various companies. In light of our
       business and structure, Mr. Shi’s business experience and education background
       led us to the conclusion that he should serve as a director of our Company.

       Defendant Wallace

       72.    Defendant John Wallace (“Wallace”) has served as a Company director since July

2019. According to the 2019 Proxy Statement, as of November 15, 2019, Defendant Wallace

beneficially owned 340,000 shares of the Company’s common stock. Given that the price per share

of the Company’s common stock at the close of trading on November 15, 2019 was $0.70,

Defendant Wallace owned approximately $238,000 worth of Ideanomics stock.

       73.    The Company’s 2019 Proxy Statement stated the following about Defendant

Wallace:

       John Wallace*

       Director Since: July 2019 Age: 69

       Mr. Wallace was appointed as director of the Company effective as of July 2019.
       Mr. Wallace is a seasoned executive with experience across a range of industries.
       For the majority of his career, John was a senior executive & officer of
       the Philadelphia Stock Exchange ("PHLX"). John started at the PHLX in 1964 and
       became a member of the PHLX in 1971. John served as a member of the PHLX
       Board of Governors from 1984 until August 2008. During his tenure at the PHLX
       John held several senior positions including Chairman, Vice Chairman and Chief
       Executive Officer. He traded on all floors of the exchange in the capacity of a
       specialist/market maker on the options and equity floors, and as a floor broker for
       equities, options, and currencies. In addition to his service as Chairman of the
       PHLX Options Committee and member of the PHLX Executive Committee, John
       served on virtually every PHLX Committee and chaired the following PHLX
       committees: Admissions, Allocation, Arbitration, Elections, Evaluation and
       Securities, Finance, Long Range Strategic Planning, Marketing, New Product
       Development and Nominating. John also served as Chairman of the Board of
       the Stock Clearing Corporation of Philadelphia, Chairman of the Board of
       the Philadelphia Board of Trade, Chairman of the Board of the Philadelphia
       Depository Corporation and as a board member of the PHLX's technology
       subsidiary, and Advanced Tech Source Company. Over the course of his career in

                                               23
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 25 of 86




        the securities industry, John has also been a member of the Toronto Stock
        Exchange, a seat owner of the New York Mercantile Exchange as well as registered
        with the National Futures Association as a floor broker.

        Defendant Yang

        74.     Defendant Chao Yang (“Yang”) has served as a Company director since August

2018. According to the 2019 Proxy Statement, as of November 15, 2019, Defendant Yang

beneficially owned 26,923 shares of the Company’s common stock, consisting entirely of vested

restricted share units.

        75.     For the fiscal year ended December 31, 2018, Defendant Yang received $156,000

in stock awards as compensation from the Company.

        76.     The Company’s 2019 Proxy Statement stated the following about Defendant Yang:

        Chao Yang*

        Director Since: August 2018 Age: 68

        Mr Yang was appointed as a director of the Company on August 7, 2018. Mr. Yang
        has been an Independent Non-Executive Director of Fosun International Limited
        since December 2014. Mr. Yang was the chairman of China Life Insurance
        Company Limited (listed on the Hong Kong Stock Exchange with stock code:
        02628) from July 2005 to June 2011, the president and secretary of party committee
        of China Life Insurance (Group) Company from May 2005 to May 2011 and an
        independent non-executive director of SRE Group Limited (listed on the Hong
        Kong Stock Exchange with stock code: 01207) from November 2013 to December
        2015. As at 31 December 2017, Mr. Yang has been a member of the 12th National
        Committee of the Chinese People’s Political Consultative Conference and its Social
        and Legislative Committee. Mr. Yang, a Senior Economist, has more than 40 years
        of experience in the insurance and banking industries, and was awarded special
        allowance by the State Council. Mr. Yang graduated from Shanghai International
        Studies University and Middlesex University in the United Kingdom, majoring in
        English and business administration respectively, and received a master’s degree in
        business administration.

        Mr. Yang has significant senior management experience, including service as
        chairman, president and director. In light of our business and structure, Mr. Yang’s
        extensive executive experience and his educational background led us to the
        conclusion that he should serve as a director of our Company.

        Defendant Zhao

                                                24
            Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 26 of 86




          77.     Defendant Kang Zhao (“Zhao”) served as a Company director from January 2018

until late 2019, upon information and belief, when he transitioned into a management position with

the Company. 6 According to the 2019 Proxy Statement, as of November 15, 2019, Defendant Zhao

beneficially owned 86,923 shares of the Company’s common stock, consisting of 60,000 shares

of common stock and 26,923 vested restricted share units. Given that the price per share of the

Company’s common stock at the close of trading on November 15, 2019 was $0.70, Defendant

Zhao owned approximately $42,000 worth of Ideanomics stock, at least.

          78.     For the fiscal year ended December 31, 2018, Defendant Zhao received $156,000

in stock awards as compensation from the Company.

          79.     The Company’s 2018 Proxy Statement stated the following about Defendant Zhao:

          Kang Zhao*

          Director Since: January 2018 Age: 36

          Kang Zhao. Mr. Zhao was appointed as director of the Company on January 10,
          2018. Mr. Zhao currently serves as General Manager in Yunnan Energy Investment
          (Shanghai) Energy Development Co., Ltd, since December 2016. Prior to that, he
          was Vice President in Shanghai Gaoqiao Cable Group Co., Ltd, responsible for
          operations and supervising around 200 employees. Mr. Zhao was nominated by
          Hong Kong Guo Yuan Group Capital Holdings Limited, with which the Company
          signed the Securities Purchase Agreement on October 23, 2017 and entitled to
          designate one individual to join the Board. Mr. Zhao received his MBA from
          Shanghai University of Finance and Economics and a BA in Economics.

          Mr. Zhao has significant senior management experience, including service as
          general manager. In light of our business and structure, Mr. Yang’s extensive
          executive experience and his educational background led us to the conclusion that
          he should serve as a director of our Company.

                  FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

          80.     By reason of their positions as controlling shareholder, officers, directors, and/or

fiduciaries of Ideanomics and because of their ability to control the business and corporate affairs


6
    https://news.futunn.com/stock/8908561?src=3. Last visited July 7, 2020.

                                                     25
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 27 of 86




of Ideanomics, the Individual Defendants owed Ideanomics and its shareholders fiduciary

obligations of trust, loyalty, good faith, and due care, and were and are required to use their utmost

ability to control and manage Ideanomics in a fair, just, honest, and equitable manner. The

Individual Defendants were and are required to act in furtherance of the best interests of

Ideanomics and its shareholders so as to benefit all shareholders equally.

       81.     Each controlling shareholder, director and officer of the Company owes to

Ideanomics and its shareholders the fiduciary duty to exercise good faith and diligence in the

administration of the Company and in the use and preservation of its property and assets and the

highest obligations of fair dealing.

       82.     The Individual Defendants, because of their positions of control and authority as

controlling shareholder, directors and/or officers of Ideanomics, were able to and did, directly

and/or indirectly, exercise control over the wrongful acts complained of herein.

       83.     To discharge their duties, the controlling shareholder, the officers and directors of

Ideanomics were required to exercise reasonable and prudent supervision over the management,

policies, controls, and operations of the Company.

       84.     Each Individual Defendant, by virtue of his or her position as a controlling

shareholder, director and/or officer, owed to the Company and to its shareholders the highest

fiduciary duties of loyalty, good faith, and the exercise of due care and diligence in the

management and administration of the affairs of the Company, as well as in the use and

preservation of its property and assets. The conduct of the Individual Defendants complained of

herein involves a knowing and culpable violation of their obligations as directors and officers of

Ideanomics, the absence of good faith on their part, or a reckless disregard for their duties to the

Company and its shareholders that the Individual Defendants were aware or should have been



                                                 26
        Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 28 of 86




aware posed a risk of serious injury to the Company. The conduct of the Individual Defendants

who were also officers and directors of the Company has been ratified by the remaining Individual

Defendants who collectively comprised Ideanomics’ Board at all relevant times.

       85.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NASDAQ, the Individual Defendants, including Defendant Wu as a controlling shareholder, had

a duty to prevent and not to effect the dissemination of inaccurate and untruthful information with

respect to the Company’s financial condition, performance, growth, operations, financial

statements, business, products, management, earnings, internal controls, and present and future

business prospects, and had a duty to cause the Company to disclose omissions of material fact in

its regulatory filings with the SEC all those facts described in this Complaint that it failed to

disclose, so that the market price of the Company’s common stock would be based upon truthful

and accurate information.

       86.     To discharge their duties, the officers and directors of Ideanomics were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of Ideanomics were

required to, among other things:

               (a)    ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Nevada, New York, and the United States,

and pursuant to Ideanomics’ own Code of Business Conduct and Ethics;

               (b)    conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;



                                                27
          Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 29 of 86




               (c)     remain informed as to how Ideanomics conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of Ideanomics and procedures for the reporting of the business and

internal affairs to the Board and to periodically investigate, or cause independent investigation to

be made of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that Ideanomics’ operations would comply with

all applicable laws and Ideanomics’ financial statements and regulatory filings filed with the SEC

and disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate

disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         87.   Each of the Individual Defendants further owed to Ideanomics and the shareholders

the duty of loyalty requiring that each favor Ideanomics’ interest and that of its shareholders over



                                                28
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 30 of 86




their own while conducting the affairs of the Company and refrain from using their position,

influence or knowledge of the affairs of the Company to gain personal advantage.

       88.     At all times relevant hereto, the Individual Defendants were the agents of each other

and of Ideanomics and were at all times acting within the course and scope of such agency.

       89.     Because of their advisory, executive, managerial, and directorial, and controlling

shareholder positions with Ideanomics, each of the Individual Defendants had access to adverse,

non-public information about the Company.

       90.     The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Ideanomics.

        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       91.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and assisted each other in breaching their respective duties.

       92.     The purpose and effect of the conspiracy, common enterprise, and common course

of conduct was, among other things, to facilitate and disguise the Individual Defendants’ violations

of law, including breaches of fiduciary duty, unjust enrichment, abuse of control, gross

mismanagement, waste of corporate assets, and violations of Section 14(a) of the Exchange Act.

       93.     The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company purposefully or recklessly to conceal

material facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance

of this plan, conspiracy, and course of conduct, the Individual Defendants collectively and
                                                 29
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 31 of 86




individually took the actions set forth herein. Because the actions described herein occurred under

the authority of the Board, each of the Individual Defendants, who are directors of Ideanomics,

was a direct, necessary, and substantial participant in the conspiracy, common enterprise, and

common course of conduct complained of herein.

        94.    Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted the accomplishment of that wrongdoing, and was or should have been aware

of his or her overall contribution to and furtherance of the wrongdoing.

        95.    At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Ideanomics and was at all times acting within the

course and scope of such agency.

                            IDEANOMICS’ CODE OF CONDUCT

        96.    The Company’s Code of Business Conduct and Ethics (the “Code of Conduct”)

states that:

        All the Company’s employees, agents, contractors, consultants, officers and
        members (“Directors”) of our Board of Directors (the “Board”) are expected to read
        and understand the Code, uphold these standards in day-­‐to-­‐day activities, comply
        with all applicable policies and procedures, and ensure that all employees, agents,
        contractors, consultants, officers and Directors are aware of, understand and adhere
        to these standards.


        97.    The Code of Conduct provides that “[a]ll Company employees, agents, contractors,

 officers and Directors must comply with all applicable laws, regulations, rules and regulatory

 orders. Company employees, agents, contractors, consultants, officers and Directors located



                                                30
        Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 32 of 86




outside of the United States must comply with laws, regulations, rules and regulatory orders of

the United States[.]”

      98.     Under a section titled, “Personal Conflicts of Interest,” the Code of Conduct states

that “we avoid situations where a conflict of interest might occur or appear to occur. The

Company is subject to scrutiny from many different individuals and organizations. We should

always strive to avoid even the appearance of impropriety.” The Code of Conduct outlined

potential personal conflicts of interest as including:

              (i)      Employment/Outside Employment. In consideration of your
      employment with the Company, you are expected to devote your full attention to
      the business interests of the Company. You are prohibited from engaging in any
      activity that interferes with your performance or responsibilities to the Company or
      is otherwise in conflict with or prejudicial to the Company. Our policies prohibit
      any employee from accepting simultaneous employment with a Company supplier,
      customer, developer or competitor, or from taking part in any activity that enhances
      or supports a competitor’s position. Additionally, you must disclose to the
      Company any interest that you have that may conflict with the business of the
      Company. If you have any questions on this requirement, you should contact your
      supervisor or Management.

             (ii)    Outside Directorships. It is a conflict of interest, unless otherwise
      authorized by the Board, to serve as a Director of any company that competes with
      the Company. Although you may serve as a Director of a Company supplier,
      customer, developer, or other business partner, our policy requires that you first
      obtain approval from Management before accepting a Directorship. Any
      compensation you receive should be commensurate to your responsibilities. Such
      approval may be conditioned upon the completion of specified actions.

              (iii) Business Interests. If you are considering investing in a Company
      customer, supplier, developer or competitor, you must first take great care to ensure
      that these investments do not compromise your responsibilities to the Company.
      Many factors should be considered in determining whether a conflict exists,
      including the size and nature of the investment; your ability to influence the
      Company’s decisions; your access to confidential information of the Company or
      of the other company; and the nature of the relationship between the Company and
      the other company.

              (iv) Related Parties. Prior to entering into any “related party
      transactions,” as such term is defined under the Company’s Related Person
      Transactions Policy, you must fully disclose the nature of the related party


                                                 31
          Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 33 of 86




        transaction to the Company’s Management. Any dealings with a related party must
        be conducted in such a way that no preferential treatment is to this business.

        99.     The Code of Conduct also emphasizes that “[e]mployees, officers and Directors

may not exploit for their own personal gain business opportunities that are discovered through the

use of corporate property[]” and indicates that “[t]he only prudent course of conduct for our

employees, officers and Directors is to make certain any use of Company property or services that

is not solely for the benefit of the Company is approved by Management and disclosed to the

Board.”

        100.    In a section titled “Obligation Under Securities Laws,” the Code of Conduct

provides the following in relevant part with respect to disclosure in public filings:

        Management is responsible for ensuring that the disclosure in the Company's
        periodic reports is full, fair, accurate, timely and understandable. In doing so,
        Management shall take such action as is reasonably appropriate to: establish and
        comply with disclosure controls and procedures and accounting and financial
        controls that are designed to ensure that material information relating to the
        Company is made known to them; confirm that the Company's periodic reports
        comply with the requirements of Section 13(a) or 15(d) of the Securities Exchange
        Act of 1934, as amended; and ensure that information contained in the Company's
        periodic reports fairly presents in all material respects the financial condition and
        results of operations of the Company.

        Management shall not knowingly: make, or permit or direct another to make,
        materially false or misleading entries in the Company's, or any of its subsidiary's,
        financial statements or records; fail to correct materially false and misleading
        financial statements or records; sign, or permit another to sign, a document
        containing materially false and misleading information; or falsely respond, or fail
        to respond, to specific inquiries of the Company's independent auditor or outside
        legal counsel.

        101.    The Code of Conduct also provides that “[p]rotecting the Company’s assets is a key

fiduciary responsibility of every employee, agent, contractor, consultant, officer and Director[]”

stating in relevant part:

        Every Company employee, agent, contractor, consultant, officer and Director is
        personally responsible for all Company funds over which he or she exercises
        control. Company employees, agents, contractors, consultants, officers and

                                                 32
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 34 of 86




       Directors not specifically authorized by the Board should not be allowed to exercise
       control over Company funds. Company funds must be used only for Company
       business purposes and employees preauthorized by the Board must make certain
       that they stay within preauthorized spending amounts approved by the Board. Every
       Company employee, agent, contractor, consultant, officer and Director must take
       reasonable steps to ensure that the Company receives good value for Company
       funds spent and must maintain accurate and timely records for each expenditure.
       Expense reports must be accurate and submitted in a timely manner. Company
       employees, agents, contractors, consultants, officers and Directors must not use
       Company funds for any personal purpose.

       102.      With respect to Ideanomics’ accounting practices, the Code of Conduct maintains:

       The Company’s responsibilities to its stockholders require that all transactions be
       fully and accurately recorded in the Company’s books and records in compliance
       with all applicable laws. False or misleading entries, unrecorded funds or assets, or
       payments without appropriate supporting documentation and approval are strictly
       prohibited and violate Company policy and the law. Additionally, all
       documentation supporting a transaction should fully and accurately describe the
       nature of the transaction and be processed in a timely fashion.

       103.      The Code of Conduct also provides for the Company’s legal compliance, stating in

relevant part:

       It is the Company’s policy to comply fully with all applicable laws and regulations
       governing contact and dealings with government employees and public officials,
       and to adhere to high moral, ethical and legal standards of business conduct. This
       policy includes strict compliance with all local, state, federal, foreign and other
       applicable laws, rules and regulations. If you have any questions concerning
       government relations you should contact the Company’s Management.

       104.      In a section titled, “Industrial Espionage,” the Code of Conduct maintains that:

       It is the Company’s policy to lawfully compete in the marketplace. This
       commitment to fairness includes respecting the rights of our competitors and
       abiding by all applicable laws in the course of competing. The purpose of this policy
       is to maintain the Company’s reputation as a lawful competitor and to help ensure
       the integrity of the competitive marketplace. The Company expects its competitors
       to respect our rights to compete lawfully in the marketplace, and we must respect
       their rights equally. Company employees, agents, contractors, consultants, officers
       and Directors may not steal or unlawfully use the information, material, products,
       intellectual property, or proprietary or confidential information of anyone including
       suppliers, customers, business partners or competitors.




                                                  33
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 35 of 86




       105.    The Individual Defendants violated the Code of Conduct by allowing the Company

to engage in the scheme to issue materially false and misleading statements to the public and to

facilitate and disguise the Individual Defendants’ violations of law, including breaches of fiduciary

duty, waste of corporate assets, unjust enrichment, abuse of control, gross mismanagement, and

violations of Section 14(a) of the Exchange Act.

                       INDIVIDUAL DEFENDANTS’ MISCONDUCT

                                           Background

       106.    Ideanomics f/k/a Seven Stars Cloud Group, Inc. f/k/a Wecast Network, Inc.,

currently purports to be a global company focused on facilitating the adoption of commercial

electric vehicles (“EV”) and developing the next generation of financial services and fintech

products. Although Ideanomics’ website purports that it was founded in 2017—the Company has

long operated various businesses under different titles. Ideanomics currently operates in one

segment with two business units, MEG and Ideanomics Capital.

       Frequent Business Shifts, Related Party Transactions, and the Rise of Blockchain

       107.    Between 2010 through 2017, the Company’s primary business activities involved

providing premium video content on demand services, primarily in China through its subsidiaries

under the brand name “You-on-Demand.” In September 2016, the Company changed its name

from “You-on-Demand Holdings, Inc.” to Wecast Network, Inc., then to Seven Stars Cloud Group,

Inc. in 2017, and finally, Ideanomics in 2018. The Company has changed its corporate name three

times over the course of a three-year period.



       108.    From early on, the trend with Ideanomics has included a shifty business model and

touted investments that inevitably ended in failure. Since 2014, the Company has accumulated



                                                 34
        Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 36 of 86




$211.9 million in losses. When the Company was focused on providing multi-platform premium

media content and even after shifting to on-demand content, the Company disclosed in its annual

report filed with the SEC on March 30, 2015 that, “the Company has incurred significant losses

during 2014 and 2013 and has relied on debt and equity financings to fund our operations. These

conditions raise substantial doubt about our ability to continue as a going concern.” According to

the JCAP Report, “[j]ust since 2016, [Ideanomics] has burned through $53.7 mln in operating cash

flows, most of which has been spent on money-losing investments. The company has an

accumulated a deficit of $248.5 mln.” See also Ideanomics’ Annual Report filed with the SEC on

March 16, 2020, at F-3.

       109.    In 2017, the Company pivoted its business model professedly to become a next

generation fintech company. Towards that goal, Ideanomics began trading petroleum products and

electronic components that, “the Company believed had significant potential to recognize benefits

from blockchain and AI technologies[.]”

       110.    In February 2017, the Company acquired two companies affiliated with Defendant

Wu, SVG and WAG. In a press release issued on February 1, 2017, the Company announced its

acquisition of SVG “with full Board due diligence, review of the third-party fairness opinion and

ultimately, unanimous approval[.]” SVG would be rebranded as Wecast Services Group (“WSG”)

and focus consumer electronics, smart supply chain management operations, and also crude-oil

trading, with the addition of WAG. The seller, BT Capital, the Chairman’s company, received

$800,000 in cash and would be entitled to a promissory note of $50 million, convertible into

common stock of the Company at $1.50 per share, subject to a guarantee that SVG would achieve

certain revenue and profitability milestones withing 12 months of closing the transaction. The deal

contained additional provisions that would further benefit Defendant Wu if SVG ended up



                                                35
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 37 of 86




surpassing a net income threshold within three years of closing. The next day, on February 2, 2017,

the Company announced its acquisition of WAG, for the sole consideration of adding WAG to

SVG’s business, thereby including the revenue and gross profit from WAG into the performance

guarantee.

        111.    However, the Individual Defendants neglected to disclose that SVG and WAG

would likely fail at achieving the guarantee, as their combined financial performances were poor

just prior to the Company’s acquisition of them. Collectively, SVG and WAG had obtained only

$30 million in revenue, while incurring a loss of $475,046 during the fourth quarter of 2016. As

both entities were under Defendant Wu’s common control, under Generally Accepted Accounting

Principles (“GAAP”), the Company provided SVG’s and WAG’s combined revenues and losses

as of the time common control was established (in November 2016), although disclosures as to

these entities were limited. Still, as detailed below, the Individual Defendants maintained that the

Company was on track to meet its $280-$300 million revenue guidance for the 2017 year.

        112.    In August 2017, the Company announced a joint venture deal partnership with

Ocasia Group Holdings, a company that was engaged in “a broad range of activities” including

trading petroleum products, such as crude oil, fuel oil, refine oil, and oil storage facilities.

        113.    Towards the end of 2017, the popularity of blockchain, AI, and cryptocurrencies

began booming. Blockchain refers to a database of records, containing historical blocks of code

that track digital transactions down to the second. 7 Blockchain technology allows for more secure,

efficient, and traceable digital transactions. On December 22, 2017, in a press release issued by

the Company concerning Defendant Wu’s “update on the Company’s vision, and specifically on

how it relates to Blockchain[.]” The press release stated that:


7
 https://www.pcmag.com/news/blockchain-the-invisible-technology-thats-changing-the-world.Last visited
July 10, 2020.

                                                  36
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 38 of 86




        “In this case of Seven Stars Cloud, we are applying Blockchain and Artificial
        Intelligence to create a hybrid solution for supply chain finance, risk management
        and asset-backed digital securitization. And these are only the first massive
        opportunities and markets we are targeting, with more plug and play opportunities
        to be announced in 2018.”

        114.    By the beginning of 2018, it became clear that many companies had been utilizing

the blockchain and AI craze to quickly boost their stock prices, including through name dropping. 8

As a result, regulators, including the SEC began “cracking down” on companies “riding the wave

of blockchain hype.” 9 After disappointing shareholders in early 2018 with Ideanomics’

disheartening financial results, the Individual Defendants sought to artificially boost the

Company’s stock price through touting its purported integration of blockchain technology into

certain of its businesses.

        115.    On February 22, 2018, the Company unexpectedly dismissed its independent

auditor, Grant Thornton International (“Grant Thornton”), after less than a year. The next day, it

announced its new independent auditor, BF Borgers, a small-time auditor with a questionable

history. According to a 2017 inspection report conducted by the PCAOB, PCAOB found

significant and material deficiencies with BF Borgers’ audit opinions, and identified at least 7 audit

opinions that “should not have been issued” because of BF Borgers’ “failure to obtain reasonable

assurance that [it] was required to obtain[.]” 10

        116.    During this time period, the Company also engaged in further related party

transactions with its Chairman, and CEO at the time, Defendant Wu. In April 2018, the Company



8
  https://www.reuters.com/article/us-blockchain-companies/blockchain-name-grabbing-has-echoes-of-
dotcom-bubble-idUSKBN1FS1F3. Last visited July 10, 2020.
9
   https://www.ibtimes.com/sec-looking-companies-vapid-blockchain-hype-2644217 (“Several companies
started adding buzzwords like “blockchain” to their brand and offerings over the past few months, which
suddenly inflated stock prices.”). Last visited July 10, 2020.
10
    https://pcaobus.org/Inspections/Reports/Documents/104-2019-027-B-F-Borgers-CPA-PC.pdf, at p.4-7.
Last visited July 10, 2020.

                                                    37
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 39 of 86




completed its acquisition of Shanghai Guang Ming Investment Management from, two selling

shareholders, one being an affiliate of Defendant Wu, for $0.36 million. In September 2018, the

Company acquired Grapevine Logic Corp., a company that was 34.5% owned by Defendant Wu’s

affiliate for $2.4 million. Also in September 2018, Ideanomics acquired $15.5 million of Liberty

Biopharma stock from Defendant Wu’s entity in exchange for Company shares.

       117.    Intent on maintaining shareholder interest and the Company’s stock price, the

Individual Defendants continued to tout the Company’s various investments. In October 2018, the

Company announced a deal to acquire 58 acres in West Hartford, Connecticut to create a “Fintech

Village.” The project would purportedly create over 300 new jobs.

       118.    When the Company adopted its current name in August 2018, its Chairman,

billionaire Bruno Wu, highlighted the seeming trend of the Company to engage in ideas—at the

expense of results, explaining in vague jargon that, “[t]he combination of the ‘idea’ and the ‘field

of economics,’ yields Ideanomics – a new paradigm and model for solving problems, creating

efficiencies, and more equitably distributing wealth and knowledge. Ideas create value. With ideas,

there is a future. Ideanomics, we are digitizing tomorrow!”

       119.    In December 2018, the Company admitted that it never intended to maintain its

consumer electronics and crude oil businesses. The Company disposed of these businesses in 2019

and shifted its focus to the EV industry. Similarly, after touting the Fintech Village project

throughout 2019, the Company announced in March 2020 that the project, which had little to show

for, was a “non-core asset” and it had begun evaluating plans to divest the project. In June 2020,

the Company announced that it had entered agreements to sell the land, which was formerly the

University of Connecticut’s former West Hartford campus, to the Town of West Hartford.

              False and Misleading Statements during the First Relevant Period



                                                38
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 40 of 86




       February 1, 2017 Press Release

       120.    On February 1, 2017, the Company issued a press release titled, “Wecast Network

Completes Acquisition of Sun Group and Issues 2017 Company-Wide Guidance of $280 Million

Revenue.” The press release touted Ideanomics’ acquisition of SVG and the accompanying

“guarantee,” agreement, stating in relevant part, “[a]s previously mentioned and as part of the

original deal, SVG guaranteed it would achieve certain revenue and profitability milestones within

12 months of closing the transaction . . . . As part of the negotiation process, that revenue milestone

has been increased to $250 million (up from $200 million) and the gross profit milestone has been

established at $15 million.”

       121.    The February 1, 2017 failed to disclose that SVG and WAG were not profitable

businesses and had collectively generated a mere $30 million in revenues and incurred losses of

$475,046 during the fourth quarter od 2016, just prior to the Company’s acquisitions.

       122.    The press release quoted the Company’s then-CEO, Defendant Bing, who asserted

that “[b]ased on all of this, today [the Company] is confident in issuing Company-wide 2017

guidance of $280 million top-line revenue.”

       123.    However, the press release failed to disclose and/or misrepresented the supposed

guarantee provided by BT Capital and the Company’s $280 million guidance because it failed to

disclose the combined losses and revenues of SVG and WAG from the fourth quarter of 2016,

making it unlikely that the Company would achieve its $280 million revenue guidance; the

Company was not operating its consumer electronics business for competitive returns, but just for

“research purposes”; and thus, Defendant Wu and the Company, had no basis to support the 2017

guidance.

       February 2, 2017 Press Release



                                                  39
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 41 of 86




       124.    The following day, on February 2, 2017, the Company issued another press release,

this time announcing its acquisition of 55% of WAG, stating in relevant part that, “[n]ot only will

it [the acquisition] directly and significantly bolster the financial performance of the Wecast

Services Group, but the accretive nature extends even further as [the Company] is acquiring 55%

of WAG for no additional stock or monetary consideration.”

       125.    The press release was false and/or misleading because it failed to disclose the

aforementioned facts outlined in paragraph ¶123.

       March 31, 2017 Earnings Call

       126.    On March 31, 2017, the Company hosted an earnings call for investors to discuss,

inter alia, the Company’s financial projections for 2017. During the call, Defendant Wu and Bing

highlighted the Company’s 2017 guidance, which they announced was being increased from $280

million to $300 million, stating in relevant part:

       [Bruno Wu]: Before I turn the call over to Bing, I’m pleased to note the company
       today is raising its full-year revenue guidance from $280 million to $300 million
       based on recent visibility of and internal projections for 2017. This projection is
       based currently on the Wecast Service Group, which, as a reminder, is a new
       operational and branding for the recently purchased Sun Video Group.

                                           * * *

       [Bing]: But for now, as Bruno previously mentioned, we are raising our full-year,
       topline revenue guidance to $300 million for the full-year 2017.

       127.    The statements made by Defendants Wu and Bing were false and/or misleading as

they related to the guarantee of BT Capital and the Company’s increased guidance for 2017

because they failed to disclose the aforementioned facts outlined in paragraph ¶123.


       May 15, 2017 Earnings Call

       128.    On May 15, 2017, the Company hosted an earnings call for investors to discuss the

Company’s financial performance for the first quarterly period ended March 31, 2017. During the

                                                 40
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 42 of 86




call, Defendant Wu encouragingly reaffirmed the new revenue guidance for 2017, maintaining in

relevant part, “while we will not be providing any guidance into Q2 revenue today, based on the

progression we have seen thus far and the ramp-up that we anticipate, we are reiterating our full-

year top-line revenue guidance of $300 million.”

       129.    The statement made by Defendant Wu was false and/or misleading as it related to

the guarantee of BT Capital and the Company’s increased guidance for 2017 because it failed to

disclose the aforementioned facts outlined in paragraph ¶123.

       November 13, 2017 Press Release

       130.    On November 13, 2017, the Company issued a press release, highlighting the

Company’s recent aim to “become a global leader in providing next-generation Artificial-

Intelligent & Fintech Powered, Supply Chain and Digital Finance Solutions,” and touting revenues

of $107 million. The press release stated that those revenues only reflected the Company’s supply

chain management business line, and quoted Defendant Wu who maintained, “[w]ith all that being

said, I am pleased to say we are still on track to reach our top line revenue guidance of $300 million

USD as projected by the Company in early 2017.” The press release also touted that within the

Company’s crude oil business, “Ocasia is guaranteeing a minimum of $500 million worth of sales

volume to the JV Partnership from December 1, 2017 until December 21, 2018.”

       131.    The statements made in the press release were false and/or misleading as they

related to the guarantee of BT Capital and the Company’s accrued revenues at that point, because

they failed to disclose the aforementioned facts outlined in paragraph ¶123 and also failed to

disclose that Ideanomics had a nearly $200 million yet to achieve in revenues to reach its $300

million guidance, only two months to do so, and given the Company’s revenues in its video on-




                                                 41
          Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 43 of 86




demand business in 2016 (approximately $4.5 million) coupled with the aforementioned, it was

clear that the Company was not on track to meet its guidance.

        November 20, 2017 Proxy Statement

        132.     On November 20, 2017, the Company filed the 2017 Proxy Statement. Defendants

Wu, Benya, McMahon, Cassano, Fan, and Shi solicited the 2017 Proxy Statement filed pursuant

to Section 14(a) of the Exchange Act, which contained material misstatements and omissions. 11

        133.     With respect to the Company’s Code of Conduct, the 2017 Proxy Statement stated,

“[o]ur Board of Directors adopted a code of business conduct and ethics that applies to our

directors, officers, employees and advisors, which became effective in January 2016. We have

posted a copy of our code of business conduct and ethics on our website at

corporate.sevenstarscloud.com.”

        134.     The 2017 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Code of Conduct was not followed, as evidenced by the numerous false and

misleading statements alleged herein, and the Individual Defendants’ failures to report violations

of the Code of Conduct.

        135.     The Individual Defendants also caused the 2017 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, while failing to disclose that the Company’s share price was artificially

inflated as a result of false and misleading statements alleged herein.




11
  Plaintiff’s allegations with respect to the misleading statements in the 2017 Proxy Statement are based
solely on negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf
of the Individual Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically
disclaims any allegations of, reliance upon any allegation of, or reference to any allegation of fraud, scienter,
or recklessness with regard to these allegations and related claims.

                                                       42
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 44 of 86




       136.    The 2017 Proxy Statement also failed to disclose, inter alia, that:(1) the Company

was not positioned to meet its 2017 guidance of $300 million; (2) the financial performances of

SVG and WAG, including their undisclosed revenues and combined losses made their profitability

for Ideanomics highly unlikely; (3) the Company had no reasonable basis for its 2017 guidance;

and (4) the Company had been operating its crude oil and consumer electronics business for

“research purposes” rather than for competitive returns.

       December 22, 2017 Press Release

       137.    During the end of 2017, the Company began touting its business vision to become

a “next generation Company” with AI and blockchain technologies incorporated into its services.

A press release issued by the Company on December 22, 2017 maintained that Ideanomics had

already begun applying these technologies, stating in relevant part:

       [Ideanomics] is a next-generation Artificial Intelligence and Blockchain-Powered
       Financial Technology Company that offers supply chain and digital finance
       solutions aiming to disrupt and consolidate supply chain finance, risk management
       and asset-backed digital securitization. Focusing on Blockchain for a moment I
       want to be very clear and concise on how Blockchain is powering Seven Stars
       Cloud business models. . . . In this case of [Ideanomics], we are applying
       Blockchain and Artificial Intelligence to create a hybrid solution for supply chain
       finance, risk management and asset-backed digital securitization. And these are
       only the first massive opportunities and markets we are targeting, with more plug
       and play opportunities to be announced in 2018.

(Emphasis added).

       January 16, 2018 Press Release

       138.    On January 16, 2018 the Company issued a press release announcing a “preliminary

and unaudited update on Q4 2017 revenues.” The press release specifically touted Ideanomics’

purported crude-oil business revenues for the quarter, stating in relevant part, “it is worth noting

that [the Company’s] crude oil supply chain finance and management “it is worth noting that [the

Company’s] crude oil supply chain finance and management business alone . . . did a


                                                43
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 45 of 86




preliminarily reviewed, but still unaudited, $170 million USD in revenue in Q4 2017.”

(Emphasis in original).

       139.    The statement made in the press release was false and/or misleading because the

Company’s crude oil revenues for the fourth quarter of 2017 was actually only $19 million,

approximately, i.e. 11% of the reported $170 million.

                The Truth Begins to Emerge during the First Relevant Period
                      while False and Misleading Statements Continue

       February 23, 2018 Press Release

       140.    On February 23, 2018, the Company issued two press releases. One press release,

titled, “Seven Stars Cloud Announces BF Borgers CPA PC as New Independent Auditor,”

announced BF Borgers as Ideanomics’ new auditor, after it had dismissed Grant Thornton, one of

the largest auditors in the world, the day before. By contrast, BF Borgers was small and had a

questionable history with the PCAOB.

       141.    The second press release, titled, “Seven Stars Cloud Anticipated to Achieve Record

Revenues in 2017 and Provides 2018 Fiscal Year Revenue and EBITDA Guidance,” revealed that

the Company’s revenues would be significantly lower than the oft repeated guidance throughout

2017. Specifically, the press release indicated that the Company would achieve $156 million less

than the $300 guidance, or between $125-$144 million for the 2017 fiscal year. According to the

press release, which quoted Defendant Wu, the Company’s remediation efforts to address

deficiencies uncovered related to the Company’s disappointing performance included “reliev[ing]

its former Chief Executive Officer of his responsibilities[]” as Ideanomics shifted its business to

focus on AI and blockchain. The press release specifically stated in relevant part:

       Unanticipated personnel issues that led to internal communication and internal
       administrative oversights that materialized during the Company’s 2017 fiscal
       year, resulted in what is anticipated to be 2017 revenue that is below prior and
       recent guidance expectations. However, the Company and management

                                                44
        Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 46 of 86




       specifically, believes that it has taken strong and immediate actions to cure the
       causes of these deficiencies. Because of the foundation built and steps taken during
       2017, the Company believes it is well positioned for continued growth in 2018.
       Specifically: . . . The Company executed the first phase of its strategic and
       integration plan by acquiring, investing in, or partnering with firms focused on
       Artificial Intelligence, Blockchain and Alternative Trading System platforms;
       [and] . . . The Company relieved its former Chief Executive Officer [Bing] of his
       responsibilities and Mr. Robert G. Benya joined the Company as President, Chief
       Revenue Officer & Board Director.

(Emphasis added).

       142.    On this news, the Company’s stock price fell approximately 39.3%, from closing

at $2.80 per share on February 22, 2018, to close at $1.70 per share on February 23, 2018.

       March 30, 2018 Form 10-K

       143.    On March 30, 2018, the Company filed its 2017 10-K, which was signed by

Defendants Wu, McMahon, Cassano, Fan, Shi, Benya, Zhao, and non-party Simon Wang. In

addition to confirming the disappointing financial results, the 2017 10-K touted the Company’s

blockchain and AI technologies, stating in relevant part:

       We intend to run the engine upon its Venus blockchain based platform, which
       includes TPaaS & VPaaS system. As of fourth quarter of 2017, TPaaS system went
       into trial operation. In 2018, we intend to strengthen our engine seven operation by
       including among other things i) Venus platform fully operational, and ii)
       establishing blockchain based supply chain finance model.

       144.    Attached to the 2017 10-K were certifications pursuant to Rule 13a-14(a) and 15d-

14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”), signed by Defendant

Wu and then-CFO Simon Wang, attesting to the accuracy of the 2017 10-K.

       May 15, 2018 Earnings Call

       145.    On May 15, 2018, the Company hosted an earnings call for investors to discuss the

Company’s first quarter ended March 31, 2018. During the call, Defendant Wu touted the

Company’s “four layers” of blockchain technology that had integrated/was purportedly integrating



                                                45
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 47 of 86




into its consumer electronics and crude oil businesses to “greatly increase the margin” of its

business, stating in relevant part:

       If we just do supply chain, then the gross margin is very low. But however, the
       supply chain business provides a foundation for us to add four layers of pyramid
       on top of that, which is the digital settlement based on blockchain which is the
       digital wallets that based blockchain for buyers and sellers which is the digital asset
       trading place whereas we can capture a transaction fee over all the blockchain-
       based transactional activities in that particular industry. And on top of that pyramid
       is the indexing and future derivative computation using super artificial Intelligence
       and dynamic ontology technology. So we are now in the middle of transforming—
       we did with the crude oil. What we did with the crude oil is going to greatly
       increase the margin of Ocasia subsidiary and we are about ready to in the next
       couple of quarters do the same thing with electronic vertical.

       146.      The statement made by Defendant Wu was false and/or misleading considering

recent SEC scrutiny over companies seeking to artificially capitalize on the blockchain craze and

the Company’s business shift to becoming an AI and blockchain based Company, because it failed

to disclose and/or misrepresented that the Company had not integrated AI or blockchain into its

crude oil business.

       August 13, 2018 Form 10-Q and Earnings Call

        147. On August 13, 2018, the Company filed its quarterly report with the SEC for the

second quarterly period ended June 30, 2018 on a Form 10-Q (the “2Q18 10-Q”), which was

signed by Defendant Tovar. The 2Q18 10-Q maintained that, “[a]s part of our blockchain and AI

focused strategy, we are currently focused on consumer electronics and the crude oil trading

business in supply chain management with the intent to migrate this on to the blockchain with AI

capabilities.”

       148.      Attached to the 2Q18 10-Q were SOX certifications signed by Defendants Wu and

Tovar attesting to the accuracy of the 2Q18 10-Q.

       149.      The statements made in the 2Q18 10-Q were false and/or misleading considering

recent SEC scrutiny over companies seeking to artificially capitalize on the blockchain craze and

                                                 46
        Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 48 of 86




the Company’s business shift to becoming an AI and blockchain based Company, because they

failed to disclose and/or misrepresented that the Company had not integrated or intended on

integrating AI or blockchain into its crude oil or consumer electronics businesses and intended to

operate those businesses for research purposes only, rather than for competitive gains.

       150.    The same day, the Company hosted an earnings call with investors to discuss the

second quarter ended June 30, 2018. During the call, Defendant Benya stated, “[p]roduct four is

TradeTech which involves the use of blockchain, active ledger and index products to ramp up

margins significantly in our supplier chain finance services business, which is a key driver of our

current and rapid topline revenue growth.” (Emphasis added). As such, Defendant Benya

attributed the Company’s revenue growth to TradeTech, which supposedly applied blockchain,

and Ideanomics’ consumer electronics and crude oil business through WSG, the Company

subsidiary SVG was rebranded as.

       151.    The statement made by Defendant Benya was false and/or misleading considering

recent SEC scrutiny over companies seeking to artificially capitalize on the blockchain craze and

the Company’s business shift to becoming an AI and blockchain based Company, because it failed

to disclose and/or misrepresented that the Company had not integrated AI or blockchain into its

crude oil or electronics businesses and consequently, blockchain was not a key driver of the

Company’s revenues.

       August 28, 2018 Form 10-K/A

       152.    On August 28, 2018, before the market opened, the Company filed an amended

annual report for the fiscal year ended December 31, 2017, due to SEC comments about the

Company’s previously filed 2017 10-K (the “2017 10-K/A”). The 2017 10-K/A disclosed that the

Company’s revenues for its crude oil business consisted of approximately $18.9 million from



                                                47
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 49 of 86




related parties, an amount significantly lower than the Company’s touted $170 million for the

fourth quarter of 2017.

       153.    On this news, the Company’s stock price fell approximately 18.2%, from closing

at $4.95 per share on August 27, 2018, to close at $4.05 per share on August 28, 2018.

       154.    A few days later, on August 31, 2018, the Company filed a Schedule 14C with the

SEC, disclosing to shareholders that on August 3, 2018, the Board had approved the issuance of

16.5 million shares of Ideanomics stock, at $1.50 per share to the Chairman, Defendant Wu’s,

controlled entity, BT Capital, i.e. $24.75 million, which represented about half of what BT Capital

would have received under the acquisition agreement had the Company achieved the revenue

guarantee. On August 31, 2018, the Company’s shares were trading at a high of $4.27 per share.

       155.    The statements in ¶¶120, 122, 124, 126, 128, 130, 137-138, 141, 143-145, 147-148,

and 150 were materially false and misleading, and they failed to disclose material facts necessary

to make the statements made not false and misleading. Specifically, the Individual Defendants

improperly failed to disclose inter alia: (1) the Company was not positioned to meet its 2017

guidance of $280-300 million; (2) the financial performances of SVG and WAG, including their

undisclosed revenues and combined losses made their profitability for Ideanomics highly unlikely;

(3) the Company’s crude oil business only provided Ideanomics with $19 million in revenue for

the fourth quarter of 2017, despite representations that it provided $170 million during that period;

(4) the Company thus had no reasonable basis for its 2017 guidance; (6) as it touted its consumer

electronics business and crude oil business, Ideanomics represented it had been integrating AI and

blockchain technology into those businesses, when it had not and did not intend to do so, and

blockchain was thus not driving the Company’s revenues; and (7) the Company had been operating

its crude oil and consumer electronics business for “research purposes” rather than for competitive



                                                 48
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 50 of 86




returns. As a result of the foregoing, the Company’s public statements in the Second Relevant

Period were materially false and misleading.

                      The Truth Emerges as to the First Relevant Period

       156.    On November 14, 2018, before the market opened, the Company issued a press

release announcing the Company’s financial results for the third quarter ended September 30,

2018. The press release revealed that the Company would be divesting its crude oil trading and

consumer electronics businesses. Specifically, the press release stated:

       Although to date, aside from our legacy video-on-demand business, only our
       commodities trading business has generated revenues, given that our oil trading and
       consumer electronics businesses have realized low margins in relation to top line
       sales, we decided to focus our efforts on the higher margins we believe may be
       achievable in our digital securitized asset business. As a result, we intend to phase
       out our oil trading and consumer electronics businesses, with the intention to fully
       divest these assets in the near future.

       157.    On this news, the Company’s stock price fell approximately 48.8%, from closing

at $3.26 per share on November 13, 2018, to close at $1.67 per share on November 14, 2018.

       158.    After the market closed on the same day, the Company filed its 3Q18 10-Q,

revealing that Ideanomics’ “commodities trading business does not currently integrate blockchain

or AI based logistics solutions.” The Company neglected to mention the “Venus blockchain”

platform previously highlighted in its 2017 10-K.

       159.    In December 2018, the Company sold WSG to an entity affiliated with Defendant

Wu, “Hooxi” for a “nominal amount.” The Company failed to disclose the amount, but revealed

in its annual report filed with the SEC on April 1, 2019 (the “2018 10-K”) that Ideanomics incurred

a loss of approximately $1.2 million loss and stated that the Wecast business earned a mere

$347,000 in annual sales and net assets of approximately $46,000.

       160.    On December 14, 2018, the Company amended its 2017 10-K yet again, this time

adding the following sentence: “[o]ur crude oil trading business does not currently integrate

                                                49
        Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 51 of 86




blockchain- or AI-based logistics solutions.” The second amended 2017 10-K also stated that,

“[w]hile we generate revenues from our crude oil and consumer electronics business, we engage

in this business largely for research purposes to support our development of fintech solutions for

this space, and not primarily with a view to competitive returns.”

       161.     On April 1, 2019 the Company filed the 2018 10-K, which broke down Ideanomics’

revenues and gross profits by segments, revealing the $19 million made in the crude-oil segment-

-$18.9 million of which was attributed to a related party as mentioned above, and $260 million in

revenue for the year ended 2018, far from the $500 million Ocasia guarantee touted by the

Company. The 2018 10-K also revealed that the Company’s gross profit for the year fell by over

50% compared to the previous year, from $7.1 million in 2017 to $3.1 million in 2018.

       162.     In late 2019, the Company shifted its business once again, to its current focus in

EVs and Fintech businesses.

              False and Misleading Statements during the Second Relevant Period

       March 20, 2020 Press Release
       163.     On March 20, 2020, the Company issued a press release announcing the scheduled

beginning of operations at the MEG Center, set for May 1, 2020. The press release boasted that

“[t]he 1 Million square foot site has been renovated as a permanent EV expo center, the cost of

which has been met by development funds from the Chengyang business district of the city of

Qingdao, in China’s Shandong province.” The press release continued to describe the expected

operations at the massive MEG Center, stating in relevant part:

       Ideanomics’ Mobile Energy Global division (“MEG”) will be joined at the site by more
       than 20 partners ranging from EV manufacturers, EV battery manufacturers, energy
       storage, energy management, and EV charging solutions, financial services, insurance,
       vehicle and license plate registration services, and others from Qingdao. The EV hub is
       designed to be a focal point for commercial fleet operators and the EV industry alike, with
       MEG headquartering its management, sales and marketing, and administrative operations
       at the site.

                                                50
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 52 of 86




       164.    Regarding the current MEG Center site and the Company’s related plans and

prospects, the press release stated in relevant part:

       The city of Qingdao currently operates an automotive sales and servicing center for
       a range of vehicle manufacturers at the site, these operations are being assumed by
       MEG as part of the expanded plans and focus onto EV. This will see MEG assume
       the revenues derived from those activities, with a run rate of approximately RMB
       1 Billion in 2019 ($140 Million USD), with profit margins in the 8% range, as well
       as facilitate an expedited ramp-up of staff and operations at the site.

       Due to the successful development of the Mobile Energy Group Center and the high
       demand for comprehensive EV services, MEG has received inquiries from several
       other cities with regards to establishing similar operations. Where there is financial
       support to do so, from local governments and manufacturers, and sufficient market
       demand as we have seen in Qingdao, MEG may decide to develop multiple regional
       centers in the future.

       May 11, 2020 Form 10-Q

       165.    On May 11, 2020, the Company filed its quarterly report with the SEC for the first

quarterly period ended March 30, 2020 on a Form 10-Q (the “1Q20 10-Q”), which was signed by

Defendant McCarthy. The 1Q20 10-Q maintained that “[t]here were no changes in our internal

control over financial reporting that occurred during the quarter ended March 31, 2020, which

have materially affected or would likely materially affect our internal control over financial

reporting.”

       166.    Attached to the 1Q20 10-Q were SOX certifications signed by Defendants Poor and

McCarthy attesting to the accuracy of the 1Q20 10-Q.

       May 26, 2020 Press Release

       167.    On May 26, 2020, the Company issued a press release announcing that the MEG

division’s “Qingdao subsidiary Qingdao Chengyang Ainengju New Energy Sales and Service Co.

has officially launched the largest auto trading market in Qingdao at MEG’s Qingdao EV hub.”

The press release further highlighted the operations at the MEG Center as follows:


                                                  51
          Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 53 of 86




         The MEG Center in Qingdao now hosts a full suite of car dealer services for new
         energy and used cars with a capacity of 18,000 vehicles onsite. It offers a one-stop
         buying experience that includes financial services and onsite vehicle registration
         services. The auto trading market, which was rolled into MEG as part of the
         investment from Qingdao City, attracts a large audience which MEG will leverage
         to help educate the general population through its upcoming EV-centric welcome
         center and onsite EV manufacturing partners. Additionally, the Center will use
         influencer-based marketing of new energy and used cars to leverage the impact
         influencers have on big ticket purchases in Asia.

         168.   The press release again described the MEG Center as “a one million square foot

EV expo center in Qingdao, Shandong Province[]” and included the following date-stamped

image:




         169.   The press release further stated in relevant part:

         The Center announced a soft launch on May 1, 2020 and will house partners
         ranging from EV manufacturers, EV battery manufacturers, energy storage, energy
         management, and EV charging solution providers, financial services, insurance
         companies, vehicle and license plate registration services, and others including a
         state of the art MEG Welcome Center. Ideanomics will be holding a ribbon-cutting
         ceremony for the MEG Center in Qingdao in the summer in conjunction with its
         Annual General Meeting.

         June 9, 2020 Press Release

                                                  52
        Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 54 of 86




       170.    On June 9, 2020, the Company issued a press release announcing, “that auto dealers

operating in its subsidiary, [MEG] expo center in Qingdao, have sold 2,139 vehicles for a total

value of RMB 235 Million or USD 33 Million.” The press reiterated that the MEG Center “began

operations on May 1[]” and continued to describe the impressive operations and prospects of the

center based on the short period following its launch:

       Based on the level of sales activity in the first week of June, this month's sales are
       expected to exceed May levels. In China, the high season for car buying is from
       October to January. In its first five weeks of being operational, the dealers at the
       MEG Center have received high levels of interest, and management is optimistic
       that it can achieve its previously stated RMB 1 Billion sales target in 2020.

       171.    The press release maintained a positive outlook for the MEG Center’s profitability,

even in spite of the COVID-19 outbreak in China, stating in relevant part:

       China, much like the rest of the world, has been negatively impacted by the
       shutdowns resulting from COVID-19. As the country has only begun to relax
       restrictions last month, many businesses are struggling to recover. The local
       government provided the facility rent-free to Ideanomics. Management felt that,
       during these unprecedented times, MEG should support local businesses and passed
       on savings from the government's generosity by not charging commissions or rent
       to its dealers for the month of May. As MEG's partners strengthen their financial
       positions, management will gradually implement its fee model starting in mid-June.
       Note that the May and early June sales were primarily used vehicles, and that MEG
       will be charging commissions for electric vehicles (EVs) with the manufacturers'
       direct sale model. MEG's total financing solutions will be available starting in July,
       and with its high-profit margins, should make a meaningful contribution to the
       Center's profitability.

       ‘The region loosened restrictions on business activities in early May, so we are very
       pleased with the Center's high levels of activity at this early stage. The Center's
       solid customer foot traffic indicates that the country's economy is on a steady path
       to recovery and there is a strong appetite for passenger and commercial vehicle
       sales which bodes well for MEG,’ said Ideanomics Chairman Dr. Bruno Wu. ‘The
       initial activity combined with the projected growth for the remainder of 2020
       reinforces our belief that the MEG Center will be a material source of revenue for
       Ideanomics.’

       172.    The press release was accompanied by the following date-stamped image:



                                                53
            Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 55 of 86




       173.     The Company proceeded to issue several press releases thereafter touting new

orders from various groups. On June 23, 2020, after teetering around or below $1.00, losing its

compliance with NASDAQ listing requirements in January 2020 and receiving a notice of delisting

from NASDAQ, the Company’s share price rose to over $3.00 per share, which had not occurred

since November 2018.

       174.     The same day, on June 23, 2020, the Company filed a Registration Statement on

Form S-3, announcing Ideanomics’ intent to offer $250 million worth of common stock in a public

offering.

       175.     The statements in ¶¶163-172, were materially false and misleading, and they failed

to disclose material facts necessary to make the statements made not false and misleading.

Specifically, the Individual Defendants improperly failed to disclose inter alia: (1) the MEG

Center situated in Qingdao, China was not in fact a “one million square foot EV expo center”; (2)

as part of its promotional efforts, the Company utilized doctored photographs of the purported

MEG Center in its press releases; (3) Ideanomics overplayed the strength of its EV business

operations in China; and (4) the Company failed to maintain internal controls. As a result of the


                                                54
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 56 of 86




foregoing, the Company’s public statements in the Second Relevant Period were materially false

and misleading.

                     The Truth Emerges as to the Second Relevant Period

        176.     On June 25, 2020, in a series of tweets, Hindenburg called attention to the

Company’s recent press releases about its MEG Center operations in China, calling the Company

“an egregious & obvious fraud.” Hindenburg specifically pointed to the Company’s press release

issued on June 9, 2020 and the “2020 timestamp[ed]” image, stating that Hindenburg “found a

photo displaying the exact same layout from 2018, years before the supposed soft launch of [the

Company’s] MEG center in 2020.” Hindenburg’s tweets also compared the two photos and

maintained that the MEG logo from the June 9, 2020 press release image “has been photoshopped

to replace the original Mandarin. The MEG letters form a straight line despite the logo supposedly

on a curved surface. To repeat, the company doctored photos in its PR to suggest it owns/operates

the facility.”

        177.     Hindenburg similarly pointed out the photo included in the Company’s May 26,

2020 press release, in which Hindenburg identified “the exact same signs of photoshopping that

impose [Ideanomics’] flat MEG logo on a curved surface. This strikes us as a clear effort by the

company to manipulate the photographs in order to drive up its stock price.” Hindenburg included

the following image in its tweet:




                                               55
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 57 of 86




       178.    Hindenburg also sent its own investigator to the MEG Center and tweeted the

picture taken by the investigator, explaining that, “[t]he facility is actually operated by almost 100

sales groups. None of those we spoke with heard of [Ideanomics] or MEG. We spoke to the main

office (in a recorded conversation) and they confirmed the same.” According to Hindenburg, its

investigator also called five of the Company’s purported “customers that are helping drive its

supposed EV business. None of them were aware of Ideanomics and none of them were able to

confirm doing business with [Ideanomics].” Hindenburg continued to state that “[w]e have

watched [Ideanomics’] stock pump and dump on a neverending [sic] stream of press releases over

the last 5 years and we expect this time will be no different, resulting in major shareholder losses

or regulatory intervention. Buyer beware.”

       179.    The same day, on June 25, 2020, J Capital Research published the JCAP Report,

valuing the Company at “a zero” and calling into question Ideanomics’ sporadic business pivots,

the purported buyers touted in Ideanomics’ press releases, the dubious operations of the MEG

Center, and Ideanomics’ auditor’s negative history with the PCAOB. The JCAP Report maintained

that, “[t]he company changes its name and promotional story so frequently that it’s hard to keep

up. One thing remains a constant, despite all the press releases, buzzwords and hype: shareholders


                                                 56
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 58 of 86




get wiped out.” In a tweet, J Capital Research also disclosed that, “[w]e called all the ‘buyers’

named in [Ideanomics’] press releases this month. Not a single one had made a purchase. One of

them thanked us for alerting them to ‘fake news.’”

       180.    The JCAP Report further stated in relevant part:

       [o]ur investigators have been unable to establish that IDEX has a showroom in
       Qingdao, whence the contract announcements have been flowing. . . . We had a
       hard time identifying this expo center but eventually found an IDEX subsidiary that
       has a mail drop at a 1 mln sqft shopping mall in Qingdao’s Chengyang District.
       Renovations are news to the companies that operate there. In fact, the shopping
       mall is in financial distress and is not honoring contracts with people who bought
       shops there, according to a local news report. Neither the manager of the shopping
       mall nor two store owners we contacted in the center have ever heard of IDEX, any
       of its subsidiaries or joint ventures, or the EV showroom the company says it
       opened on May 1.

       181.    In a section titled, “The Latest Promote,” the JCAP Report pointed out that between

“June 11-22, IDEX announced five contracts for electric vehicles . . . .On June 23 and 24, we spoke

with representatives from four of the five ‘buyers.’ All four denied there were contracts. One of

them went as far as to tell our staff member that the IDEX press release is ‘fake news.’ . . . We

were unable to locate the fifth partner [.]”

       182.    Also on June 25, 2020, Ideanomics issued a press release announcing a deal

between the Company and Zhongsen Tower, a service provider “affiliated with a division of China

Tower Holdings which was ranked 71st in the Forbes Top 100 Digital Companies List and 22nd

in the Fortune Future 50 in 2019.”

       183.    On this news, despite another deal announcement, the Company’s stock price fell

approximately 21%, from closing at $3.09 per share on June 24, 2020, to close at $2.44 per share

on June 25, 2020.

       184.    On June 26, 2020, the next day, the Company issued a press release in response,

launching the first of its counter-attack refuting the reports, stating that it, “would like to clarify


                                                  57
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 59 of 86




the status of its one million square feet EV hub in Qingdao, Shandong province.” The press release

detailed the supposed phases of the MEG Center’s launch, stating in relevant part:

   [T]he existing new and used sales business at the site was to be folded into the MEG
   center activities. Along with the commencement of our fleet sales division, this
   compromised Phase I. The MEG center had a soft launch on May 1, with a fuller
   opening on May 25, 2020, as announced in press releases dated March 20, 2020, May
   18, 2020, and May 26, 2020, when the center was allowed to open fully after COVID-
   19 lockdown measures were eased in Qingdao. These activities occupy approximately
   20,000 square meters, or 215,000 square feet, and the Company has detailed activity
   from both existing dealership business at the site and its commercial fleet sales in recent
   press releases.

   Phase II of the opening will see an additional 20,000 square meters come online and is
   subject to renovation in preparation for MEG and its participating partners. This
   includes the MEG welcome center and executive offices. As previously communicated,
   the timeline for this phase will coincide with the ribbon cutting ceremony and official
   opening in the summer of 2020.

   Phase III of the project, and the remaining 60,000 square meters will come online as
   further renovations are completed.

       185.    The press release flew in the face of the Company’s continued claims that the MEG

Center “is a one million square foot EV expo center” and “now hosts a full suite of car dealer

services for new energy and used cars with a capacity of 18,000 vehicles onsite. It offers a one-

stop buying experience that includes financial services and onsite vehicle registration services.” It

further was contrary to Ideanomics’ reminder in its June 9, 2020 press release that “the MEG

Center in Qingdao began operations on May 1[]” and, for the first time, scaled back the Company’s

earlier representations concerning the one million square foot MEG Center, and revealing that the

MEG Center was in “Phase 1” and its activities “occupy approximately 20,000 square meters, or

215,000 square feet[.]” (Emphasis added).

       186.    The June 26, 2020 press release included exterior drone footage of the MEG Center.

Hindenburg criticized the video footage in a series of tweets on June 28, 2020, releasing its own

footage taken from the interior of the MEG Center. Hindenburg maintained, “[w]e think the reason


                                                 58
            Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 60 of 86




the [C]ompany isn’t posting video from INSIDE the facility is because such video shows they have

absolutely no presence on site whatsoever.” According to Hindenburg’s investigations, reported

on its website on June 26, 2020, 12 the MEG Center “is actually called Qingdao Fidelity

International Trade City . . . which shows only few cars for sale, and no sign of the company on

site.” Hindenburg continued, noting, “[t]here were no signs of [Ideanomics] having any presence

on site and vendors and managers we spoke with had never heard of them. We spoke with the only

vendor of electric vehicles on site . . . and he had no idea who the company was.” Hindenburg

reiterated its position about the Company and maintained that it “further confirmed [its] allegations

. . . about [p]hotoshopped images in the company’s press releases. We were able to unearth

photographs from 2015 which appear nearly identical to photos used in IDEX’s May 2020 ‘launch’

PR about the MEG.”

          187.    The Company issued another press release the same day, on June 26, 2020, refuting

allegations raised by Hindenburg and stating in relevant part that although the MEG Center was

not one million square feet, as represented, Ideanomics “will be expanding to 40,000 square meters

and eventually 100,000 square meters.” The press release did not address the rest of Hindenburg’s

allegations, including those regarding the doctored photos.

          188.    On this news, the Company’s stock price declined further from closing at $2.44 per

share on June 25, 2020, to close at $1.46 per share on June 26, 2020, representing a total drop of

approximately 53% over a two-day period.

          189.    On June 29, 2020, the Company issued yet another press release, purportedly

refuting the claims made by Hindenburg and J Capital Research. The press release purportedly




12
     https://hindenburgresearch.com/ideanomics/. Last visited July 9, 2020.

                                                      59
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 61 of 86




included documentary evidence of Ideanomics’ announced deals, but left numerous allegations

unaddressed.

       190.    On July 1, 2020 Hindenburg issued a tweet about the Company’s June 25, 2020

press release, which claimed “Zhongsen Tower [was] ‘affiliated with a division of China Tower

Holdings,’” and noted that China Tower had issued a press release on June 30, 2020 “directly

refuting this claim and ‘reserving all rights to pursue legal actions.’”

       191.    On July 2, 2020, Ideanomics issued a press release “clarifying Zhongsen’s

relationship with provisional divisions of China Tower Group[]” stating in relevant part:

       At the end of that press release, Ideanomics referenced an entity named China
       Tower Holdings. The correct reference is to provincial divisions of China Tower
       Group. China Tower Group, through its provincial divisions, is more accurately
       described as a company that works closely with, or in partnership with, Zhongsen
       Tower rather than "affiliated with." Further, the reference in the June 25, 2020 press
       release to China Tower Holdings being ranked 71st in the Forbes Top 100 Digital
       Companies List and 22nd in the Fortune Future 50 in 2019 was an error. The
       Company did not intend to indirectly reference the Hong Kong publicly listed
       company China Tower Corporation Limited, which has the Forbes and Fortune
       Future rankings.

       192.    On July 3, 2020, Hindenburg announced in a tweet that it send a letter to the Board,

executive team, and auditors of the Company outlining 24 sets of questions and concerns.

Hindenburg issued another tweet on July 9, 2020, publishing the text of its letter and stating in

relevant part, “[l]ast week, we sent this letter to [Ideanomics’] directors, executives, and auditors

that raised numerous questions about the company’s claimed operations and have not received a

single response.”

The Individual Defendant Knowingly Made or Caused the Company to Make the False and
                 Misleading Statements during the First Relevant Period

       193.    During the First Relevant Period, certain of the Individual Defendants were senior

officers and directors of the Company, and as such, had access to and control over internal



                                                  60
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 62 of 86




Company documents and communications related to SVG’s and WAG’s combined losses and

revenues during the fourth quarter of 2016, their resulting unprofitability, and other facts regarding

the Company’s operations that would have alerted them to the falsity of the statements made during

the First Relevant Period. As detailed above in the Company’s own press release, the Board, which

included many of the Individual Defendants, unanimously approved the related party transaction

and the transaction did not and could have taken place without the parties’ completion of due

diligence. The negotiation process leading up to the SVG acquisition occurred over the course of

several months. The Company first announced its entry into a non-binding term sheet, which

included a $200 million guarantee at the time in September 2017. Thus, the Individual Defendants,

many of whom approved the acquisition, had information and/or access to the financial data of

SVG and WAG, at least for the last quarter of 2016 during the time when the Company was

engaged in due diligence and negotiations on the terms of the agreement.

       194.    Indeed, Defendant Wu, the Chairman of the Board, controlled SVG and WAG

through his control of BT Capital and thus had access to their financial records.

       195.    As such, certain of the Individual Defendants were aware, or were recklessly

unaware of the combined losses and revenues of SVG and WAG and their unprofitability. Despite

this, certain of the Individual Defendants caused the Company to issue the materially false and

misleading statements described herein regarding the $280-300 million guidance for 2017, which

was significantly based on the guarantee provided by the SVG and WAG acquisition. The

Company added several entities related to Defendant Wu to the purported guarantee, often at no

consideration beyond adding those companies to the guarantee, indicating that the Defendants

were aware that the guarantee would not likely be achieved.




                                                 61
        Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 63 of 86




       196.    Defendants Wu and Bing, as the Company’s CEO and CFO at the time were further

under a duty to monitor SVG’s and WAG’s financial records pursuant to GAAP requirements,

particularly Defendant Wu who controlled SVG, WAG, and Ideanomics at the time. The Company

recognized in its SEC filings during the First Relevant Period that SVG and WAG “were controlled

by [] Chairman Bruno Wu since November 10, 2016” requiring the Company to adjust its financial

statements to reflect SVG’s and WAG’s gross losses under GAAP and the Accounting Standards

Codification (“ASC”) Topic 805 related to businesses combination issued by the Financial

Accounting Standards Board.

       197.    The suspicious dismissal of Grant Thornton and its replacement with BF Borgers

right after it became clear that the Company would not achieve its $300 million guidance further

adds to the inference that the Individual Defendants were aware of the misrepresentations they

were making and/or causing the Company to make during the First Relevant Period.

       198.    Moreover, the Individual Defendants had access to information related to

Ideanomics’ crude oil business revenues when it caused the Company to issue the January 2018

press release regarding the supposed $170 million in revenue for the fourth quarter of 2017. In

fact, the press release maintained that the Company had reviewed this data. However, a review

would have revealed that the crude oil business revenue was approximately $19 million—

significantly below $170 million. Such a dramatic blunder could only have been made knowingly

or recklessly. In addition, as later disclosed, the Company’s crude-oil revenues during the fourth

quarter of 2017 were attributed, almost entirely, to a related party transaction. Accordingly, the

Individual Defendants had knowledge and access to information that revealed the true revenue

achieved by the crude oil business during that quarter and the lack of additional revenues from

third parties. During the earnings call with investors on November 13, 2017, Defendant Wu further



                                               62
        Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 64 of 86




assured investors that the Company would have a “very good picture” of the guidance for 2018—

implying that the Defendants would have analyzed the Company’s growth prospects, including

within its crude oil business, which would have revealed the gaping disparity between the crude

oil business actual revenues and the touted $170 million announced a few months later.

       199.    Similarly, the Individual Defendant were aware of or recklessly disregarded that

the Company had not and did not intend to integrate blockchain into its crude oil and/or consumer

electronics businesses. Defendants Yu, Benya, and Tovar in particular possessed and/or had access

to this information during the time that they were making and/or authorizing statements that

indicated otherwise. Also, during the time when the statements were made touting Ideanomics’

blockchain platform and/or integration, the SEC was increasingly scrutinizing companies that

sought to capitalize off dropping buzzwords associated with the blockchain trend, thereby

artificially inflating their stock price. Notably, in response to inquiry by the SEC, the Company

amended its 2017 10-K, and excluded previous statements made pertaining to its blockchain

platform. During the course of reviewing and amending the 2017 10-K, the Individual Defendants,

many of whom signed the 2017 10-K would have, or should have come to know that the Company

had not been integrating blockchain into its businesses.

       200.    Many of the Individual Defendant who were officers and/or directors during the

First Relevant Period had specialized knowledge about technology, media, sales, fintech,

blockchain, and other experiences that made them capable of understanding and comprehending

the underlying facts that should have been disclosed in the Company’s press releases, SEC filings,

and during earnings calls with investors.

       201.    As   outlined    above,      Defendant   Wu   financially   benefitted   from   the

misrepresentations described herein that artificially inflated the Company’s stock price and the



                                                 63
        Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 65 of 86




various related party transactions with his entities that the Individual Defendants approved. As a

result of the artificially inflated stock price, the Company was able to acquire several companies

for millions of dollars and Company shares, avoid insolvency, and raise capital.

       202.    The string of terminations and resignations that took place during the First Relevant

Period also supports the inference that the Individual Defendants were aware of and/or recklessly

disregarded the fraud discussed herein. For example, the same day that the Company entered into

the purchase agreement for SVG on January 30, 2018, the Company’s CFO at the time, Mei Chen,

submitted her resignation to the Board. Defendant Bing was reportedly terminated on October 9,

2017, right before the Company would confirm that it was on track to meet its $300 million revenue

guidance. Interestingly, Bing’s departure was disclosed as a resignation and only later did the

Company state that he was relieved of his position—purportedly in connection with remediating

deficiencies related to the Company’s disappointing 2017 financial results. Two days before the

Company announced its intent to divest its crude oil and consumer electronics business, on

November 12, 2018, Defendant Benya resigned. Finally, the day the Company made its

announcement regarding its intent to sell the businesses it effectively purchased from Defendant

Wu, on November 14, 2018, Defendant Wu also temporarily resigned.

       203.    The Company’s crude oil and consumer electronics businesses provided it with its

primary revenue during the First Relevant Period, and were thus significant to the Company’s core

businesses operations. Likewise, the Company’s purported integration of blockchain was

professedly the future of the Company. Given their import, it is reasonable to assume that the

Individual Defendants were aware of the aforementioned facts.




                                                64
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 66 of 86




                                    DAMAGES TO IDEANOMICS

       204.    As a direct and proximate result of the Individual Defendants’ conduct, Ideanomics

has lost and expended, and will lose and expend, many millions of dollars.

       205.    Such expenditures include, but are not limited to, legal fees and payments

associated with the Securities Class Actions, as well as investigations of the Company, and

amounts paid to outside lawyers, accountants, and investigators in connection thereto.

       206.    Such losses include, but are not limited to, excessive compensation and benefits

paid to the Individual Defendants who breached their fiduciary duties to the Company, including

bonuses tied to the Company’s attainment of certain objectives.

       207.    As a direct and proximate result of the Individual Defendants’ conduct, Ideanomics

has also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s

discount” that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                DERIVATIVE ALLEGATIONS

       208.    Plaintiff brings this action derivatively and for the benefit of Ideanomics to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as controlling shareholders, directors and/or officers of Ideanomics, waste of

corporate assets, abuse of control, gross mismanagement, unjust enrichment, and violation of

Section 14(a) of the Exchange Act, as well as the aiding and abetting thereof.

       209.    Ideanomics is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.




                                                 65
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 67 of 86




        210.    Plaintiff is a current shareholder of Ideanomics and has continuously held

Ideanomics common stock during all relevant times. Plaintiff will adequately and fairly represent

the interests of Ideanomics in enforcing and prosecuting its rights, and, to that end, has retained

competent counsel, experienced in derivative litigation, to enforce and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        211.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        212.    A pre-suit demand on the Board of Ideanomics is futile and, therefore, excused. At

the time of filing of this action, the Board consists of the following nine individuals: Defendants

Wu, Poor, Cassano, Edelson, Fadem, Fan, McMahon, Wallace, and Yang (the “Directors”).

Plaintiff needs only to allege demand futility as to five of the nine Directors who are on the Board

at the time this action is commenced.

        213.    Demand is excused as to all of the Directors because each one of them faces,

individually and collectively, a substantial likelihood of liability as a result of the schemes they

engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material facts during the First and/or Second Relevant

Periods, which renders them unable to impartially investigate the charges and decide whether to

pursue action against themselves and the other perpetrators of the schemes.

        214.    In complete abdication of their fiduciary duties, the Directors either knowingly or

recklessly participated in causing the Company to make the materially false and misleading

statements alleged herein. The fraudulent scheme was, inter alia, intended to make the Company

appear more profitable and attractive to investors. As a result of the foregoing, the Directors




                                                66
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 68 of 86




breached their fiduciary duties, face a substantial likelihood of liability, are not disinterested, and

demand upon them is futile, and thus excused.

       215.    Additional reasons that demand on Defendant Wu is futile follow. Defendant Wu

is the founder of the Company and has served as Ideanomics’ Chairman since January 2016, except

for the brief 3-month period when he stepped down. He also served as the Company’s CEO during

the First Relevant Period, from October 2017 through November 2018. As outlined above,

Defendant Wu holds a considerable percentage of voting power through his stock ownership. The

Company is also engaged in several related party transactions with Defendant Wu’s affiliated

entities, including the Company’s purchase of several businesses from BT Capital, Defendant

Wu’s controlled entity. Thus, as the Company admits, he is a non-independent director. The

Company provides Defendant Wu with handsome compensation, including $852,832 during the

fiscal year ended December 31, 2018. Defendant Wu was ultimately responsible for several of the

false and misleading statements and omissions that were made in the First Relevant Period, and

also contributed to the misrepresentations made during the Second Relevant Period. As the

Company’s highest officer during the First Relevant Period and as a trusted Company director, he

conducted little, if any, oversight of the Company’s engagement in the schemes to make false and

misleading statements, consciously disregarded his duties to monitor such controls over reporting

and engagement in the schemes, and consciously disregarded his duties to protect corporate assets.

Moreover, Defendant Wu is a defendant in the Securities Class Actions. For these reasons, too,

Defendant Wu breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       216.    Additional reasons that demand on Defendant Poor is futile follow. Defendant Poor

has served as the Company’s CEO since February 2019 and has served as a director of the



                                                  67
           Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 69 of 86




Company and President of the Connecticut Fintech Village since December 2018. He also

previously served as the Company’s COO. Thus, as the Company admits, he is a non-independent

director. The Company provides Defendant Poor with his principal occupation, and he receives

handsome compensation, including the potential for $400,000 and stock options of up to 2,000,000

shares. As the Company’s highest officer during the Second Relevant Period and as a trusted

Company director, he conducted little, if any, oversight of the Company’s engagement in the

scheme to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his duties

to protect corporate assets. Moreover, Defendant Poor is a defendant in the Second Class Actions.

For these reasons, too, Defendant Poor breached his fiduciary duties, faces a substantial likelihood

of liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       217.    Additional reasons that demand on Defendant Cassano is futile follow. Defendant

Cassano has served as a Company director since January 2008. He also serves as Chair of the

Audit Committee and as a member of the Compensation Committee. Defendant Cassano has

received and continues to receive compensation for his role as a director as described above. As

a long-time Company director and Chair of the Audit Committee, he conducted little, if any,

oversight of the Company’s engagement in the schemes to make false and misleading statements

during the First and Second Relevant Periods, consciously disregarded his duties to monitor such

controls over reporting and engagement in the schemes, and consciously disregarded his duties to

protect corporate assets. Defendant Cassano signed, and thus personally made the false and

misleading statements in the 2017 10-K. For these reasons, too, Defendant Cassano breached his




                                                 68
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 70 of 86




fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon him is futile and, therefore, excused.

       218.    Additional reasons that demand on Defendant Edelson is futile follow. Defendant

Edelson has served as a Company director since September 2019. He also serves as Chair of the

Governance and Nominating Committee. Defendant Edelson has received and continues to receive

compensation for his role as a director. As a Company director, he conducted little, if any,

oversight of the Company’s engagement in the scheme to make false and misleading statements

during the Second Relevant Period, consciously disregarded his duties to monitor such controls

over reporting and engagement in the scheme, and consciously disregarded his duties to protect

corporate assets. For these reasons, too, Defendant Edelson breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       219.    Additional reasons that demand on Defendant Fadem is futile follow. Defendant

Fadem has served as a Company director since August 2019. He also serves as Chair of the

Compensation Committee and as a member of the Audit Committee. Defendant Fadem has

received and continues to receive compensation for his role as a director. As a Company director

and member of the Audit Committee, he conducted little, if any, oversight of the Company’s

engagement in the scheme to make false and misleading statements during the Second Relevant

Period, consciously disregarded his duties to monitor such controls over reporting and engagement

in the scheme, and consciously disregarded his duties to protect corporate assets. For these reasons,

too, Defendant Fadem breached his fiduciary duties, faces a substantial likelihood of liability, is

not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       220.    Additional reasons that demand on Defendant Fan is futile follow. Defendant Fan



                                                  69
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 71 of 86




has served as a Company director since January 2016. He also serves as a member of the Audit

Committee and the Governance and Nominating Committee. Defendant Fan has received and

continues to receive compensation for his role as a director, as described above. As a long-time

Company director and member of the Audit Committee, he conducted little, if any, oversight of

the Company’s engagement in the schemes to make false and misleading statements during the

First and Second Relevant Periods, consciously disregarded his duties to monitor such controls

over reporting and engagement in the schemes, and consciously disregarded his duties to protect

corporate assets. Furthermore, Defendant Fan signed, and thus personally made the false and

misleading statements in 2017 10-K. For these reasons, too, Defendant Fan breached his fiduciary

duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

demand upon him is futile and, therefore, excused.

       221.    Additional reasons that demand on Defendant McMahon is futile follow. Defendant

McMahon has served as a Company director since July 2010. He has also served as Vice Chairman

since January 2016 and served as the Company’s CEO in 2012. Defendant McMahon has received

and continues to receive compensation for his role as a director, as described above. As a long-

time Company director, he conducted little, if any, oversight of the Company’s engagement in the

schemes to make false and misleading statements during the First and Second Relevant Periods,

consciously disregarded his duties to monitor such controls over reporting and engagement in the

schemes, and consciously disregarded his duties to protect corporate assets. Furthermore,

Defendant McMahon signed, and thus personally made the false and misleading statements in

2017 10-K. For these reasons, too, Defendant McMahon breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.



                                               70
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 72 of 86




       222.    Additional reasons that demand on Defendant Wallace is futile follow. Defendant

Wallace has served as a Company director since July 2019. Defendant Wallace has received and

continues to receive compensation for his role as a director. As a Company director, he conducted

little, if any, oversight of the Company’s engagement in the scheme to make false and misleading

statements during the Second Relevant Period, consciously disregarded his duties to monitor such

controls over reporting and engagement in the scheme, and consciously disregarded his duties to

protect corporate assets. For these reasons, too, Defendant Wallace breached his fiduciary duties,

faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon

him is futile and, therefore, excused.

       223.    Additional reasons that demand on Defendant Yang is futile follow. Defendant

Yang has served as a Company director since August 2018. Defendant Yang has received and

continues to receive compensation for his role as a director, as described above. As a Company

director, he conducted little, if any, oversight of the Company’s engagement in the scheme to make

false and misleading statements during the Second Relevant Period, consciously disregarded his

duties to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded his duties to protect corporate assets. For these reasons, too, Defendant Yang breached

his fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested,

and thus demand upon him is futile and, therefore, excused.

       224.    Additional reasons that demand on the Board is futile follow.

       225.    Demand in this case is excused because the Directors control the Company and are

beholden to each other. The Directors have longstanding business and personal relationships with

each other and the Company that preclude them from acting independently and in the best interests

of the Company and the shareholders. For example, Defendant McMahon is party to a $3 million



                                                  71
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 73 of 86




loan agreement with the Company, entered in 2012, for which he received a convertible note in

the aggregate principal amount of $3 million at an annual interest rate of 4% in consideration. The

Company has executed several amendments to extend the maturity date of the note due to

McMahon, most recently to December 31, 2020. As outlined above, Defendant Wu is entwined

with the Company and has benefitted from several related party transactions between Ideanomics

and his affiliated entities. The Directors are unlikely to risk the Company’s business by subjecting

Defendant Wu to a lawsuit based on the claims asserted herein. These conflicts of interest

precluded the Directors from adequately monitoring the Company’s operations and internal

controls and calling into question the Individual Defendants’ conduct. Thus, any demand on the

Directors would be futile.

       226.    Additionally, the Directors, as alleged herein, were aware or should have been

aware of the misinformation being spread by the Company and should have ensured that the

Company maintained adequate oversight and internal controls over its disclosures to prevent the

Company’s participation in the aforementioned misrepresentations. Thus, the Directors breached

their fiduciary duties, face a substantial likelihood of liability, are not disinterested, and demand

upon them is futile, and thus excused.

       227.    Demand in this case is excused because the Directors, all of whom are named as

defendants in this action, are beholden to and controlled by Defendant Wu, who controls the

Company by virtue of his share ownership which provided him with approximately 25.1% of the

total shareholder voting power as of November 15, 2019. These shareholdings provide Defendant

Wu with significant control over the continued employment of the Directors, especially

Defendants Poor, who is also an executive of Ideanomics. Thus, the Directors are unable to




                                                 72
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 74 of 86




evaluate a demand with disinterest or independence as a result of Defendant Wu’s control over

them.

        228.   In violation of the Code of Conduct, the Directors conducted little, if any, oversight

of the Company’s internal controls over public reporting and of the Company’s engagement in the

Individual Defendants’ scheme to issue materially false and misleading statements to the public,

and facilitate and disguise the Individual Defendants’ violations of law, including breaches of

fiduciary duty, unjust enrichment, and violations of the Exchange Act. In violation of the Code of

Conduct, the Directors failed to comply with the law. Thus, the Directors face a substantial

likelihood of liability, and demand is futile as to them.

        229.   Ideanomics has been and will continue to be exposed to significant losses due to

the wrongdoing complained of herein, yet the Directors have not filed any lawsuits against

themselves or others who were responsible for that wrongful conduct to attempt to recover for

Ideanomics any part of the damages Ideanomics suffered and will continue to suffer thereby. Thus,

any demand upon the Directors would be futile.

        230.   The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation

from their violations of duty pursuant to the Company’s charter (to the extent such a provision

exists). As a majority of the Directors face a substantial likelihood of liability, they are self-

interested in the transactions challenged herein and cannot be presumed to be capable of exercising

independent and disinterested judgment about whether to pursue this action on behalf of the

shareholders of the Company. Accordingly, demand is excused as being futile.




                                                 73
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 75 of 86




       231.    The acts complained of herein constitute violations of fiduciary duties owed by

Ideanomics officers and directors, and these acts are incapable of ratification.

       232.    The Directors may also be protected against personal liability for their acts of

mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,

monies belonging to the stockholders of Ideanomics. If there is a directors’ and officers’ liability

insurance policy covering the Directors, it may contain provisions that eliminate coverage for any

action brought directly by the Company against the Directors, known as, inter alia, the “insured-

versus-insured exclusion.” As a result, if the Directors were to sue themselves or certain of the

officers of Ideanomics, there would be no directors’ and officers’ insurance protection.

Accordingly, the Directors cannot be expected to bring such a suit. On the other hand, if the suit

is brought derivatively, as this action is brought, such insurance coverage, if such an insurance

policy exists, will provide a basis for the Company to effectuate a recovery. Thus, demand on the

Directors is futile and, therefore, excused.

       233.    If there is no directors’ and officers’ liability insurance, then the Directors will not

cause Ideanomics to sue the Individual Defendants named herein, as, if they did, they would face

a large uninsured individual liability. Accordingly, demand is futile in that event, as well.

       234.    Thus, for all of the reasons set forth above, all of the Directors, and, if not all of

them, at least five of the Directors, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.

                                          FIRST CLAIM

                        Against Individual Defendants for Violations of
                              Section 14(a) of the Exchange Act




                                                 74
           Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 76 of 86




          235.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

          236.   The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not

sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,

or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud

claims.

          237.   Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

          238.   Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. §240.14a-9.

          239.   Under the direction and watch of the directors, the 2017 Proxy Statement failed to

disclose, inter alia: (1) the Company was not positioned to meet its 2017 guidance of $300 million;

(2) the financial performances of SVG and WAG, including their undisclosed revenues and



                                                  75
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 77 of 86




combined losses made their profitability for Ideanomics highly unlikely; (3) the Company had no

reasonable basis for its 2017 guidance; and (4) the Company had been operating its crude oil and

consumer electronics business for “research purposes” rather than for competitive returns.

        240.    Certain of the Individual Defendants also caused the 2017 Proxy Statement to be

false and misleading with regard to executive compensation in that they purported to employ “pay-

for-performance” elements, while failing to disclose that the Company’s share price was being

artificially inflated by the false and misleading statements made by the Individual Defendants as

alleged herein, and therefore any compensation based on the Company’s financial performance

was artificially inflated.

        241.    The 2017 Proxy Statement also referenced the Code of Conduct. The Code of

Conduct required the Company and the Individual Defendants to abide by relevant laws and

regulations, make accurate and non-misleading public disclosures. By issuing false and misleading

statements to the investing public, certain of the Individual Defendants violated the Code of

Conduct. The 2017 Proxy Statement failed to disclose these violations and also failed to disclose

that the Code of Conduct’s terms were being violated.

        242.    In the exercise of reasonable care, certain of the Individual Defendants should have

known that by misrepresenting or failing to disclose the foregoing material facts, the statements

contained in the 2017 Proxy Statement were materially false and misleading. The

misrepresentations and omissions were material to Plaintiff in voting on the matters set forth for

shareholder determination in the 2017 Proxy Statement, including, but not limited to, election of

directors, and ratification of an independent auditor.




                                                 76
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 78 of 86




       243.    The false and misleading elements of the 2017 Proxy Statement led to the re-

election of Defendants Wu, Benya, McMahon, Cassano, Fan, and Shi, which allowed them to

continue breaching their fiduciary duties to Ideanomics.

       244.    The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the 2017 Proxy Statement.

       245.    Plaintiff on behalf of Ideanomics has no adequate remedy at law.

                                           SECOND CLAIM

                Against Individual Defendants for Breach of Fiduciary Duties

       246.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       247.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Ideanomics’ business and affairs.

       248.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       249.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of Ideanomics.

       250.    In breach of their fiduciary duties, the Individual Defendants failed to maintain an

adequate system of oversight, disclosure controls and procedures, and internal controls.

       251.    In further breach of their fiduciary duties owed to Ideanomics, the Individual

Defendants willfully or recklessly made and/or caused the Company to make false and misleading

statements and omissions of material fact that failed to disclose, inter alia, that: (1) the Company



                                                77
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 79 of 86




was not positioned to meet its 2017 guidance of $280-300 million; (2) the financial performances

of SVG and WAG, including their undisclosed revenues and combined losses made their

profitability for Ideanomics highly unlikely; (3) the Company’s crude oil business only provided

Ideanomics with $19 million in revenue for the fourth quarter of 2017, despite representations that

it provided $170 million during that period; (4) the Company thus had no reasonable basis for its

2017 guidance; (6) as it touted its consumer electronics business and crude oil business,

Ideanomics represented it had been integrating AI and blockchain technology into those

businesses, when it had not and did not intend to do so, and blockchain was thus not driving the

Company’s revenues; and (7) the Company had been operating its crude oil and consumer

electronics business for “research purposes” rather than for competitive returns. As a result of the

foregoing, the Company’s public statements during the First Relevant Period were materially false

and misleading.

       252.    The Individual Defendants willfully or recklessly made and/or caused the Company

to make false and misleading statements and omissions of material fact that failed to disclose, inter

alia, that: (1) the MEG Center situated in Qingdao, China was not in fact a “one million square

foot EV expo center”; (2) as part of its promotional efforts, the Company utilized doctored

photographs of the purported MEG Center in its press releases; (3) Ideanomics overplayed the

strength of its EV business operations in China; and (4) the Company failed to maintain internal

controls. As a result of the foregoing, the Company’s public statements in the Second Relevant

Period were materially false and misleading.

       253.    The Individual Defendants failed to correct and caused the Company to fail to

rectify any of the wrongs described herein or correct the false and misleading statements and




                                                 78
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 80 of 86




omissions of material fact referenced herein, rendering them personally liable to the Company for

breaching their fiduciary duties.

       254.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements. The Individual Defendants had actual knowledge of the misrepresentations and

omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that

they failed to ascertain and to disclose such facts, even though such facts were available to them.

Such material misrepresentations and omissions were committed knowingly or recklessly and for

the purpose and effect of artificially inflating the price of the Company’s securities.

       255.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent scheme set forth herein, and that internal controls were

not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent scheme and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of the

Company’s securities. The Individual Defendants, in good faith, should have taken appropriate

action to correct the schemes alleged herein and to prevent them from continuing to occur.

       256.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.




                                                 79
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 81 of 86




       257.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Ideanomics has sustained and continues to sustain significant damages. As

a result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       258.    Plaintiff on behalf of Ideanomics has no adequate remedy at law.

                                           THIRD CLAIM

                    Against Individual Defendants for Unjust Enrichment

       259.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       260.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, Ideanomics.

       261.    The Individual Defendants either benefitted financially from the improper conduct,

or received unjustly lucrative bonuses tied to the false and misleading statements, or received

bonuses, stock options, or similar compensation from Ideanomics that was tied to the performance

or artificially inflated valuation of Ideanomics, or received compensation that was unjust in light

of the Individual Defendants’ bad faith conduct.

       262.    Plaintiff, as a shareholder and a representative of Ideanomics, seeks restitution from

the Individual Defendants and seeks an order from this Court disgorging all profits—including

from insider sales, benefits, and other compensation, including any performance-based or

valuation-based compensation—obtained by the Individual Defendants due to their wrongful

conduct and breach of their fiduciary duties.

       263.    Plaintiff on behalf of Ideanomics has no adequate remedy at law.




                                                80
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 82 of 86




                                           FOURTH CLAIM

                     Against Individual Defendants for Abuse of Control

       264.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       265.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence Ideanomics, for which they are legally responsible.

       266.    As a direct and proximate result of the Individual Defendants’ abuse of control,

Ideanomics has sustained significant damages. As a direct and proximate result of the Individual

Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, Ideanomics

has sustained and continues to sustain significant damages. As a result of the misconduct alleged

herein, the Individual Defendants are liable to the Company.

       267.    Plaintiff on behalf of Ideanomics has no adequate remedy at law.

                                           FIFTH CLAIM
                  Against Individual Defendants for Gross Mismanagement

       268.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       269.    By their actions alleged herein, the Individual Defendants, either directly or through
aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

to prudently managing the assets and business of Ideanomics in a manner consistent with the

operations of a publicly-held corporation.

       270.    As a direct and proximate result of the Individual Defendants’ gross

mismanagement and breaches of duty alleged herein, Ideanomics has sustained and will continue

to sustain significant damages.

       271.    As a result of the misconduct and breaches of duty alleged herein, the Individual

Defendants are liable to the Company.

                                                81
         Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 83 of 86




       272.    Plaintiff on behalf of Ideanomics has no adequate remedy at law.

                                           SIXTH CLAIM

                Against Individual Defendants for Waste of Corporate Assets

       273.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       274.    As a further result of the foregoing, the Company will incur many millions of

dollars of legal liability and costs to defend unlawful actions, to engage in internal investigations,

and to lose financing from investors and business from future customers who no longer trust the

Company and its products.

       275.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       276.    Plaintiff on behalf of Ideanomics has no adequate remedy at law.

                                     PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

               (a)     Declaring that Plaintiff may maintain this action on behalf of Ideanomics,

and that Plaintiff is an adequate representative of the Company;

               (b)     Declaring that the Individual Defendants have breached or aided and

abetted the breach of their fiduciary duties to Ideanomics;

               (c)     Determining and awarding to Ideanomics the damages sustained by it as a

result of the violations set forth above from each of the Individual Defendants, jointly and

severally, together with pre-judgment and post-judgment interest thereon;




                                                 82
           Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 84 of 86




                (d)      Directing Ideanomics and the Individual Defendants to take all necessary

actions to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect Ideanomics and its shareholders from a repeat of the damaging

events described herein, including, but not limited to, putting forward for shareholder vote the

following resolutions for amendments to the Company’s Bylaws or Articles of Incorporation and

the following actions as may be necessary to ensure proper corporate governance policies:

                      1. a proposal to strengthen the Board’s supervision of operations and develop

             and implement procedures for greater shareholder input into the policies and

             guidelines of the Board;

                      2. a provision to permit the shareholders of Ideanomics to nominate at least

             five candidates for election to the Board; and

                      3. a proposal to ensure the establishment of effective oversight of compliance

             with applicable laws, rules, and regulations.

                (e)      Awarding Ideanomics restitution from the Individual Defendants, and each

of them;

                (f)      Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

                (g)      Granting such other and further relief as the Court may deem just and

proper.

                                   JURY TRIAL DEMANDED

Plaintiff hereby demands a trial by jury.


Dated: July 10, 2020                                          Respectfully submitted,
                                                              THE BROWN LAW FIRM, P.C.


                                                  83
Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 85 of 86




                                       /s/ Timothy Brown
                                       Timothy Brown
                                       Saadia Hashmi
                                       240 Townsend Square
                                       Oyster Bay, NY 11771
                                       Tel: (516) 922-5427
                                       Fax: (516) 344-6204
                                       Email: tbrown@thebrownlawfirm.net




                              84
        Case 1:20-cv-05333-GBD Document 1 Filed 07/10/20 Page 86 of 86




                                        9(5,),&$7,21

         ,   $OL 7RRUDQL           DP           D SODLQWLII WKH          ZLWKLQ   DFWLRQ ,
KDYH UHYLHZHG WKH DOOHJDWLRQV            PDGH       LQ       WKLV  VKDUHKROGHU     GHULYDWLYH
FRPSODLQW NQRZ WKH FRQWHQWV WKHUHRI          DQG DXWKRUL]H      LWV   ILOLQJ  7R     WKRVH
DOOHJDWLRQV RI ZKLFK , KDYH SHUVRQDO NQRZOHGJH , EHOLHYH WKRVH DOOHJDWLRQV WR EH
WUXH $V WR WKRVH DOOHJDWLRQV RI ZKLFK , GR QRW KDYH SHUVRQDO NQRZOHGJH , UHO\ XSRQ
P\ FRXQVHO DQG WKHLU LQYHVWLJDWLRQ DQG EHOLHYH WKHP WR EH WUXH

       , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ LV WUXH DQG FRUUHFW ([HFXWHG WKLV BWK
         
GD\ RI BBBBBBBBBB 
                                                 BBBBBBBB
                              "MJ 5PPSBOJ
